Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 1 of 121 PageID 442



                                                                      Page 1

  1                       UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
  2                             ORLANDO DIVISION
  3
  4                      Case No. 6:19-CV-00196-GAP-DCI
  5
  6      CLIFTON PICTON, individually and
         on behalf of all others
 7       similarly situated,
 8                 Plaintiff,
 9       vs.
10       GREENWAY CHRYSLER-JEEP-DODGE,
         INC., d/b/a GREENWAY DODGE
11       CHRYSLER JEEP,
12                 Defendant.
         ___________________________________/
13
14
15                        DEPOSITION OF:         JUSTIN SPECHT
16
17
                     Taken by:                 Plaintiff
18
                     Date:                     June 25, 2019
19
                     Time:                     1:15 p.m. to 4:10 p.m.
20
                     Location:                 814 E Silver Springs Blvd.
21                                               Suite A
                                               Ocala, Florida
22
                     Reported by:              Amy J. Schreck, RPR
23
24
25

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 2 of 121 PageID 443



                                                                      Page 2

  1      APPEARANCES:
  2      Igancia Hiraldo, Esquire (by Veritext Virtual)
         Of:       Eisenband Law
  3                515 East Las Olas Boulevard
                      Suite 120
  4                Fort Lauderdale, Florida 33301
  5                (954)533-4092
                   MEisenband@EisenbandLaw.com
  6
                     Appearing on behalf of the Plaintiff
  7
  8      Ernest H. Kohlmyer, Esquire
         Of:       Shepard, Smith, Kohlmyer & Hand
  9                2300 Maitland Center Parkway
                     Suite 100
10                 Maitland, Florida
11                 (407)622-1772
                   SKohlmyer@ShepardFirm.com
12
                     Appearing on behalf of the Witness
13
14       Brock Magruder, Esquire
         Of:       Gray Robinson
15                 301 East Pine Street
                     Suite 1400
16                 Orlando, Florida 32801
17                 (407)843-8880
                   Brock.Magruder@Gray-Robinson.com
18
                     Appearing on behalf of the Defendant
19
20
21
22
23
24
25

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 3 of 121 PageID 444



                                                                      Page 3

  1                                         INDEX
  2      Justin Specht                                                     Page
  3             Direct Examination by Mr. Hiraldo                              4
  4             Cross-Examination by Mr. Kohlmyer                            94
  5             Redirect Examination by Mr. Hiraldo                          98
  6      Reporter's Deposition Certificate                                  100
  7      Certificate of Oath                                                101
  8
  9
10
11
12       __________________________________________________________
         __________________________________________________________
13
14                                      EXHIBITS
15       Number      Description                                           Page
16
17                                        -NONE-
18
19
20
21
22
23
24
25

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 4 of 121 PageID 445



                                                                      Page 4

  1                            S T I P U L A T I O N S
  2                  It was stipulated by and between counsel for the
  3      respective parties that the reading and signing of the
  4      deposition be waived.
  5                  THE REPORTER:     Would you raise your right hand,
  6             please.
  7                  Do you swear or affirm that the testimony you
  8             are about to give in this cause will be the truth,
  9             the whole truth and nothing but the truth?
10                   THE WITNESS:     Yes.
11                   THE REPORTER:     Thank you.
12       THEREUPON,
13                                 JUSTIN SPECHT,
14       was examined and gave the following answers to the
15       questions propounded:
16                               DIRECT EXAMINATION
17       BY MR. HIRALDO:
18              Q    Could you kindly state and spell your name for
19       the record?
20              A    William Justin Specht, W-i-l-l-i-a-m
21       J-u-s-t-i-n      S-p-e-c-h-t.
22              Q    Mr. Specht, as you may recall, my name is Manuel
23       Hiraldo.    I represent the Plaintiff in this case.
24                   Do you recall a few weeks ago I took your
25       deposition in another case?

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 5 of 121 PageID 446



                                                                      Page 5

  1             A    Yes.
  2             Q    Have you given any deposition testimony since
  3      that time?
  4             A    No.
  5             Q    Do you recall the rules that I gave you prior to
  6      commencing that prior deposition?
  7             A    Yes.
  8             Q    Unlike the prior deposition, I am attending this
  9      one by video conference.
10                   Are you able to see and hear me okay?
11              A    Yes.
12              Q    If that changes at any point along the way, just
13       let me know.
14                   Okay?
15              A    Okay.
16              Q    I'm going to ask you initially some very similar
17       questions as I did during the prior deposition.             Bear with
18       me because this is a different case and I need to go over
19       all that information again.
20                   Is that understood?
21              A    Yes.
22              Q    What is your business address?
23              A    2729 SE 48th Avenue, Ocala, Florida 34480.
24              Q    What business is located at that address?
25              A    BDC Promotions.       Boy, David, Charles.

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 6 of 121 PageID 447



                                                                      Page 6

  1             Q    Say again.
  2             A    BDC Promotions.
  3             Q    When we refer to "BDC" throughout the day, do
  4      you understand that I'm referring to BDC Promotions?
  5             A    Yes.
  6             Q    And at the last deposition, you are here as the
  7      corporate designee of BDC?
  8             A    Sorry.   I didn't hear your question.
  9             Q    Do you understand that like the last deposition
10       you are appearing today as the corporate designee for BDC?
11              A    Yes.
12              Q    And that your testimony is binding upon the
13       corporation?
14              A    Yes.
15              Q    How many people are employed by BDC?
16              A    I don't know exactly.          Almost a couple dozen.
17              Q    Are they all located at the address that you
18       provided me?
19              A    No.
20              Q    Does BDC have another business address or
21       business location rather?
22              A    No.
23              Q    The individuals that are employed by BDC, do
24       they work from home?
25              A    Most of them.

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 7 of 121 PageID 448



                                                                      Page 7

  1             Q    How many people are located at the business
  2      address that you provided me?
  3             A    Three.
  4             Q    What does BDC do?
  5             A    We provide direct mail services, digital
  6      marketing services and call center services.
  7             Q    Does BDC provide services for a specific
  8      industry?
  9             A    Yes.
10              Q    What industry is that?
11              A    Automotive.
12              Q    Meaning car dealerships?
13              A    Yes.
14              Q    For how long has BDC been in business?
15              A    Two and a half years.
16              Q    When you say "call center services," what does
17       that mean?
18              A    We provide live dialing services and we also
19       provide text messaging services over Facebook Messenger.
20              Q    What about the ringless voice mail services?
21              A    That was a prior service that we offered.
22              Q    During what period of time did BDC offer -- I'll
23       refer to them as "RBMs."
24                   Is that understood that when I say RBMs I'm
25       referring to ringless voice mails?

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 8 of 121 PageID 449



                                                                      Page 8

  1             A    Yes.
  2             Q    During that period of time, did BDC offer RBMs
  3      to the car industry?
  4             A    February of 2017 through November of 2018.
  5             Q    BDC no longer offers those services; is that
  6      correct?
  7             A    No.
  8             Q    No, it's not correct or yes, it is correct?
  9             A    That is correct, yes.
10              Q    Why did BDC stop offering RBM services to the
11       client?
12              A    Because of the client's potential liability.
13              Q    When you say "potential liability," what do you
14       mean?
15              A    Because of their potential exposure.
16              Q    Under the Telephone Consumer Protection Act?
17              A    Yes.
18              Q    When I say TCPA, do you understand I'm referring
19       to the Telephone Consumer Protection Act?
20              A    Yes.
21              Q    In addition to the Defendants in this case and
22       the Defendants in the case for which I took your
23       deposition a few weeks ago, have any other clients of BDC
24       been sued under the TCPA in connection with ringless voice
25       mail?

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 9 of 121 PageID 450



                                                                      Page 9

  1             A    Not that I'm aware of.
  2             Q    Now if you would just give me as you did in the
  3      prior deposition a quick summary of your education and
  4      employment history, please.
  5             A    I completed four years of high school here in
  6      Ocala, Florida; one year of college here in Ocala,
  7      Florida; and then I started working at the Ocoee -- in the
  8      Ocoee area in the car business at the age of 19.
  9                  Came back to Ocala.          Two years later at the age
10       of 21 worked in retail here at a Toyota dealership and
11       went into advertising at age 26 which was in 2011.
12              Q    Then you opened BDC when?
13              A    It was January of 2017.
14              Q    Now the services that BDC provides, are those --
15       would you consider those services to be marketing or
16       promotional services?
17              A    Yes.
18              Q    Does BDC offer its customers anything but
19       marketing or promotional services?
20              A    We offer them staffing and training services as
21       well.
22              Q    What does that encompass?
23              A    We work inside the dealership.
24              Q    Doing what?
25              A    We help train the staff, we help sell the cars,

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 10 of 121 PageID 451



                                                                     Page 10

  1      we help sell the people that come into the dealership.
  2             Q    Besides that, does BDC offer anything else to
  3      its customers?
  4             A    No.
  5             Q    How many accounts does BDC presently service?
  6             A    Approximately 40.
  7             Q    Are those all located in the central Florida
  8      area?
  9             A    No.
 10             Q    Where are they located?
 11             A    Throughout the nation.            Not the entire nation
 12      but Texas, Wisconsin, Illinois.             We have some
 13      relationships in various regions and various states.
 14             Q    Does BDC only offer services to car dealerships
 15      or does it also offer services to, for example, auto
 16      manufacturers?
 17             A    We have conducted services and we offer our
 18      services to new car franchise dealers, independent used
 19      car dealers, RV dealers and we've even helped out an
 20      apartment complex before.
 21             Q    What about auto manufacturers.            For example,
 22      Fiat Chrysler?
 23             A    We don't service them directly.            We service
 24      their dealers.
 25             Q    Do you know an individual by the name of Robert

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 11 of 121 PageID 452



                                                                     Page 11

  1      Williams?
  2             A    Yes.
  3             Q    Who is he?
  4             A    He's a manager or district manager executive
  5      with FCA, Fiat Chrysler automobiles.
  6             Q    And how is it that you know Mr. Williams?
  7             A    We met the day that he asked us to come to the
  8      Southeastern Business Center.
  9             Q    The Southeastern Business Center for FCA?
 10             A    Yes.
 11             Q    Where is that located?
 12             A    In Orlando.
 13             Q    Has BDC ever provided any type of service to
 14      FCA?
 15             A    We've never provided any type of service to FCA
 16      directly, no.
 17             Q    How about indirectly?
 18             A    Yes.
 19             Q    And provide me some more specific information if
 20      you would.
 21                  How did that occur?
 22             A    The dealers have complete autonomy as to who
 23      they want to do business with.            It's not decided by FCA.
 24             Q    Has BDC been approved as a marketing company for
 25      FCA dealerships?

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 12 of 121 PageID 453



                                                                     Page 12

  1             A    No, but we've been endorsed.
  2             Q    What does that mean?
  3             A    Well, my understanding is you have to have done
  4      business in all 50 states to be an FCA approved vendor
  5      which we haven't yet.       So, they have recommended our
  6      products and services to some of their dealers and their
  7      dealers have used our products and services because of
  8      that.
  9             Q    Is that how Greenway came about?           When I say
 10      "Greenway," do you understand I'm referring to the
 11      Defendants in this case?
 12             A    Yes.
 13             Q    Greenway automotive.          Is that how Greenway came
 14      about to retain BDC's services?
 15             A    I don't recall.
 16             Q    Do you know if FCA recommended BDC to Greenway?
 17             A    I don't know.
 18             Q    Have you ever seen any communications in which
 19      FCA -- in which Mr. Williams suggested to someone at
 20      Greenway that Greenway contact BDC?
 21                  MR. MAGRUDER:      Object to form.
 22                  THE WITNESS:      No.
 23      BY MR. HIRALDO:
 24             Q    Now, you testified earlier that one of the
 25      services that BDC offers its clients are ringless voice

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 13 of 121 PageID 454



                                                                     Page 13

  1      mail services; is that correct?
  2             A    Yes, in the past.
  3             Q    Now in the past during the time period during
  4      which BDC provided ringless voice mail services to its
  5      customers, did BDC always use the same ringless voice mail
  6      as the platform for the transmission of those messages?
  7             A    Yes.
  8             Q    What was the name of the platform used by BDC
  9      during that time period?
 10             A    Voicelogic.
 11             Q    Do you know the full name for Voicelogic?
 12             A    No.
 13             Q    Where is Voicelogic located?
 14             A    Toronto, Canada.
 15             Q    How many campaigns has BDC launched using the
 16      Voicelogic ringless voice mail platform?
 17             A    I don't know.
 18             Q    More than 20?
 19             A    Yes.
 20             Q    More than 100?
 21             A    I don't know.
 22             Q    When was the last time that BDC used Voicelogic
 23      for the transmission of the ringless voice mail?
 24             A    In November of 2018.
 25             Q    How is it that BDC came to know about Voicelogic

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 14 of 121 PageID 455



                                                                     Page 14

  1      and use their services?
  2             A    I had a business manager that helped me when I
  3      first formulated and first started my company and he found
  4      them.
  5             Q    Do you know how he found them?
  6             A    He found them on the internet.
  7             Q    Let's take a step back.            If you would, tell me
  8      what you did, if anything, to prepare for today's
  9      deposition.
 10                  MR. MAGRUDER:      Subject to any conversations you
 11             had with counsel in this case in preparation for the
 12             deposition, I instruct you not to answer.            If you've
 13             conducted any other independent review of any
 14             documents or consultation, you may answer.
 15      BY MR. HIRALDO:
 16             Q    Just like the last deposition we did, I don't
 17      want to know about anything that is privileged that you
 18      discussed with your attorney, so keep that in mind when
 19      you answer my question.
 20                  Is that understood?
 21             A    Yes.
 22             Q    So let's break it down a little bit more.             Did
 23      you review any documents in order to prepare for today's
 24      deposition?
 25             A    No.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 15 of 121 PageID 456



                                                                     Page 15

  1             Q    Did you speak with anyone besides your attorney
  2      in order to prepare for today's deposition?
  3             A    No.
  4             Q    Besides your attorney, have you spoken with
  5      anyone at any point in time regarding this lawsuit?
  6             A    I've mentioned it to my girlfriend.
  7             Q    Anybody else?
  8             A    No.
  9             Q    What about Robert Williams?
 10             A    No.
 11             Q    What about Shaun Allen?
 12             A    No.
 13             Q    Who is Shaun Alan?
 14             A    He's the general manager or general sales
 15      manager of Greenway Dodge.
 16             Q    Do you know the spelling of his name?            I think
 17      I've seen it a couple different spellings.
 18             A    I think it's S-h-a-u-n            A-l-l-e-n.
 19             Q    His position again is what at Greenway?
 20             A    I think he's the general sales manager.
 21             Q    Your testimony is that you've never spoken to
 22      Mr. Allen about this lawsuit?
 23             A    No.
 24             Q    Is there anyone else that you may have spoken
 25      with about this lawsuit in any way at any other time that

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 16 of 121 PageID 457



                                                                     Page 16

  1      you can recall?
  2                  MR. MAGRUDER:      Except for counsel you can
  3             answer.
  4                  THE WITNESS:      No.
  5      BY MR. HIRALDO:
  6             Q    Do you recall the subpoena for documents that
  7      was served on BDC in connection with this lawsuit?
  8             A    No, not really.
  9             Q    Do you have an understanding that at some point
 10      we sent a subpoena to BDC asking for documents?
 11             A    Yes.
 12             Q    Who at BDC was tasked with compiling documents
 13      responsive to that subpoena?
 14             A    I was.
 15             Q    Tell me exactly what you did in order to locate
 16      documents responsive to the subpoena we issued.
 17                  MR. MAGRUDER:      Subject to any conversations or
 18             at the direction of counsel in order to prepare the
 19             response to the discovery and to the subpoena, I
 20             instruct you not to answer.
 21                  To the extent that it doesn't call for any
 22             direction of counsel or any conversations that you
 23             had with counsel, you can answer.
 24                  THE WITNESS:      I just forwarded every email
 25             communication between Shaun Allen and myself and with

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 17 of 121 PageID 458



                                                                     Page 17

  1             Voicelogic and myself regarding this campaign in
  2             February of 2018.
  3      BY MR. HIRALDO:
  4             Q    Where are those emails located?          What type of
  5      email service do you use?
  6             A    I think it's Outlook.
  7             Q    The Outlook that you used for your emails, how
  8      do you access it?
  9             A    With a user name and password.
 10             Q    That user name and password is inputted into the
 11      desk top or laptop or both?
 12             A    Both.
 13             Q    Do you have a desk top at your office location?
 14             A    Yes.
 15             Q    Do you also have a laptop for your work?
 16             A    No.
 17             Q    Did you access your desk top email -- did you
 18      access your Outlook on your desk top in order to search
 19      for the emails responsive to the subpoena?
 20             A    Yes.
 21             Q    Sorry.    Did you answer?
 22             A    Yes.
 23             Q    What was the answer?
 24             A    The answer was yes.
 25             Q    My question was when did that occur?

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 18 of 121 PageID 459



                                                                     Page 18

  1             A     I don't recall.
  2             Q     When you accessed your Outlook search for emails
  3      responsive to the subpoena, where within Outlook did you
  4      look in?
  5             A     In all my folders.
  6             Q     You have a folder specific for Greenway?
  7             A     No.   I'm talking about all of my folders:           My
  8      inbox, my sent items, my deleted items.
  9             Q     Did you do a word search?
 10             A     Sorry.   I couldn't hear the question.
 11             Q     Did you do a word search?
 12             A     A word search.      What do you mean by that?
 13             Q     I'm trying to figure out how you went about
 14      locating the emails that were responsive.
 15             A     I input Shaun's email, I input my contacted
 16      Voicelogic's email so every email from those individuals
 17      would show.
 18             Q     How do you know that?
 19             A     Because my Outlook email, if you input the
 20      person's entire email, it pulls up every email from that
 21      person.     If you do a word search, you wouldn't have every
 22      email included.
 23             Q     The reason I'm asking these questions is because
 24      when I reviewed the documents produced in response to the
 25      subpoena and I reviewed the documents produced by Greenway

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 19 of 121 PageID 460



                                                                       Page 19

  1      in response to our discovery request, I noted emails in
  2      the Greenway production that were not in the BDC subpoena
  3      response.
  4                  Do you know why that is?
  5             A    It's probably because they are no longer in
  6      Outlook.
  7             Q    What is BDC's document retention policy, if any?
  8             A    There's no document retention policy.              I don't
  9      delete anything.      That's our document retention policy.
 10             Q    Go ahead.
 11             A    I'll rephrase it.         I don't delete anything.
 12      That is our document retention policy.                That way I can go
 13      back and find things as needed.
 14             Q    Do you know why there are emails in the Greenway
 15      production between you and Mr. Allen that don't appear in
 16      the BDC production?
 17                  MR. MAGRUDER:      Objection to form.          You can
 18             answer if you know.
 19                  THE WITNESS:      I don't know.          Maybe it's
 20             something that I missed or failed to send.              But to my
 21             knowledge, I've sent every email communication
 22             between January of 2018 and March 1st of 2018 between
 23             Shaun Allen and myself and my vendor Voicelogic and
 24             myself.
 25      BY MR. HIRALDO:

                                   Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 20 of 121 PageID 461



                                                                        Page 20

  1             Q      Besides searching your email for emails between
  2      you and Mr. Allen and emails between you and Voicelogic,
  3      did you do anything else to search for documents
  4      responsive to our subpoena?
  5                    MR MAGRUDER:      Subject to any conversations
  6             you've had with counsel or at the direction of
  7             counsel, I instruct you to not answer.
  8                    Other than that, you can answer the best you
  9             can.
 10                    THE WITNESS:      I've searched in DocuSign which is
 11             what we use for electronic signature and I've also
 12             searched in my file Explorer to find the originating
 13             order forms.
 14      BY MR. HIRALDO:
 15             Q      Did you request for Voicelogic to produce any
 16      documents responsive to the subpoena?
 17             A      Yes, I did.
 18             Q      And how did you do that?             Meaning, did you send
 19      an email or did you pick up the phone and make a phone
 20      call?
 21             A      I don't recall.
 22             Q      When did your request to Voicelogic occur?
 23             A      Within the last 30 days.
 24             Q      What did you ask Voicelogic to produce to you?
 25             A      I asked them to produce the clean data files

                                     Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 21 of 121 PageID 462



                                                                     Page 21

  1      that were used during the time frame and any reports that
  2      they have but they don't keep reports back that far.
  3             Q    When you say "clean data files," what do you
  4      mean by that?
  5             A    They scrub the data.          They scrub the customer
  6      data so it eliminates people that have moved out of the
  7      area, it eliminates people that are on the Do Not Call
  8      Registry.    They have a scrubbing process.
  9             Q    We'll get into more detail later on.            But to get
 10      an idea of what you're discussing now, are you saying that
 11      you provided information to Voicelogic and then they
 12      performed some type of scrubbing on that lead information?
 13             A    Yes.
 14             Q    Besides asking for the clean lead files, you
 15      said asked for the reports; is that correct?
 16             A    Yes.
 17             Q    When you say "reports," you mean disposition
 18      reports?
 19             A    Yes.
 20             Q    Meaning reports similar to what we reviewed
 21      during your last deposition of the outcome of each
 22      attempted ringless voice mail; is that correct?
 23             A    Yes.
 24             Q    And Voicelogic told you that they no longer have
 25      those reports?

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 22 of 121 PageID 463



                                                                     Page 22

  1             A    Correct.
  2             Q    Who told you that at Voicelogic?
  3             A    Derrick Watt.
  4             Q    Did he tell you that in an email or over the
  5      phone?
  6             A    I don't recall.
  7             Q    What did Mr. Watt tell you in terms of how long
  8      Voicelogic keeps disposition reports?
  9             A    He said they keep them for about a year.
 10             Q    And the campaign that occurred in this case
 11      occurred when?
 12             A    February of 2018.
 13             Q    So based on Mr. Watts' representations, the
 14      disposition reports existed at least up to February of
 15      2019; is that correct?
 16             A    I believe so.
 17             Q    When did BDC first become aware of this lawsuit?
 18             A    I don't recall.
 19             Q    Do you recall that in the prior deposition you
 20      testified that after each ringless voice mail transmission
 21      Voicelogic sent you disposition reports?
 22             A    No.
 23             Q    Did Voicelogic send you disposition reports in
 24      connection with the campaign -- the ringless voice mail
 25      campaign that you conducted for Regal Automotive?

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 23 of 121 PageID 464



                                                                     Page 23

  1             A    Yes, they did.
  2             Q    Did Voicelogic send you disposition reports in
  3      connection with the ringless voice mail campaign that you
  4      conducted for Greenway?
  5             A    No.
  6             Q    Do you know why not?
  7                  MR. MAGRUDER:      Object to form.        You can answer.
  8                  THE WITNESS:      It wasn't something that we
  9             requested on a normal basis.            It wasn't a standard
 10             procedure.
 11      BY MR. HIRALDO:
 12             Q    Sorry.    Were you finished?
 13             A    We only requested ringless voice mail reports on
 14      a rare basis.     It wasn't a standard procedure.
 15             Q    Why is it that BDC requested ringless voice mail
 16      reports in connection with the campaign it conducted for
 17      Regional Automotive?
 18             A    Because the dealer requested them.
 19             Q    Did Greenway Automotive ever request disposition
 20      reports from BDC in connection with the ringless voice
 21      mail campaigns that are at issue in the case?
 22             A    No.
 23             Q    Has BDC discussed with Voicelogic whether
 24      Voicelogic had the ability to recreate or some how
 25      reproduce the disposition logs for the campaign that it

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 24 of 121 PageID 465



                                                                     Page 24

  1      conducted for Greenway?
  2             A    No.
  3             Q    Do you know if Voicelogic has any operations
  4      here in the United States?
  5             A    No.
  6             Q    Let's talk a little bit about Greenway.             When is
  7      the first time that someone from Greenway communicated
  8      with someone from BDC?
  9             A    I don't recall.
 10             Q    Well, can you give me a rough estimate of at
 11      least a year when that might have occurred?
 12             A    Yeah.   Probably some time between November of
 13      2017 and January of 2018.
 14             Q    Now during that time period, did someone from
 15      BDC reach out to Greenway or did Greenway reach out to
 16      BDC?
 17             A    I don't recall.
 18             Q    What is the first type of service that BDC ever
 19      provided for Greenway?
 20             A    Direct mail for sure, live dialing for sure and
 21      probably ringless voice mail.            The three services
 22      combined.
 23             Q    When did that occur?
 24             A    I believe it was January of 2018.
 25             Q    So how many RBM campaigns has BDC done for

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 25 of 121 PageID 466



                                                                     Page 25

  1      Greenway?
  2             A    I don't know.
  3             Q    I'm aware of at least two ringless voice mail
  4      messages that were sent to our client.
  5                  Were there any other ones sent to consumers by
  6      BDC on behalf of Greenway?
  7             A    Yes.
  8             Q    How many?
  9             A    I don't know exactly.
 10             Q    Does BDC have a record of the other ringless
 11      voice mail campaigns?
 12             A    No.
 13             Q    If BDC wanted to know the other campaigns that
 14      it conducted for Greenway, how would we go about finding
 15      them?
 16             A    Well, if I wanted to see if they ordered
 17      ringless voice mails, I would look at my past order forms
 18      and if I wanted to find out if one was conducted, I would
 19      ask my vendor.
 20             Q    Your vendor meaning Voicelogic?
 21             A    Yes.
 22             Q    The first ringless voice mail that our client,
 23      the Plaintiff in this case, received was on February 21 of
 24      2018.
 25                  Had BDC sent ringless voice mails on behalf of

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 26 of 121 PageID 467



                                                                        Page 26

  1      Greenway prior to that date?
  2             A    I believe so.
  3             Q    How many prior campaigns?
  4             A    Just one.
  5             Q    That occurred -- when -- in January or February
  6      of 2018?
  7             A    In January.
  8             Q    Do you recall the date?
  9             A    It was the end of January.
 10             Q    Do you recall the content of that message?
 11             A    No.
 12             Q    Was it a marketing message?
 13             A    Yes.
 14             Q    Were all the ringless voice mails sent by BDC on
 15      behalf of Greenway marketing messaging?
 16                  MR. KOHLMYER:      Manny, we can fight about this
 17             letter but can I have a standing objection to the
 18             extent that that question calls for Justin to reach
 19             some legal conclusion about the meaning of marketing
 20             messages under the TCPA as opposed to what he thinks.
 21                  MR. HIRALDO:      I'm not using it in the sense of
 22             how it was used under the TCPA.               I'm using it
 23             strictly in how he defines marketing.
 24                  MR. KOHLMYER:      Perfect.
 25      BY MR. HIRALDO:

                                   Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 27 of 121 PageID 468



                                                                     Page 27

  1             Q    Mr. Specht, how do you define "marketing"?
  2             A    As a solicitation.
  3             Q    The messages that were sent by BDC -- the
  4      ringless voice mail messages that were sent by BDC on
  5      behalf of Greenway, were they all solicitations, the
  6      purpose of which was to get customers to come into the
  7      Greenway dealership?
  8             A    Yes.
  9             Q    Did BDC discuss with Greenway at any point in
 10      time the purpose of the ringless voice mail messages that
 11      were to be sent to consumers?
 12             A    Yes.
 13             Q    Who at BDC spoke with somebody at Greenway?
 14             A    I did.
 15             Q    Did you speak with Mr. Allen?
 16             A    Yes.
 17             Q    Did you, Mr. Specht, deal with anyone at
 18      Greenway other than Mr. Allen?
 19             A    No.
 20             Q    So when you discussed the purpose of these
 21      messages with Mr. Allen, what is it that you discussed?
 22             A    I don't recall.
 23             Q    Did you discuss with Mr. Allen that the purpose
 24      of these messages was to get customers through the door at
 25      the Greenway dealership?

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 28 of 121 PageID 469



                                                                     Page 28

  1             A       Yes.
  2             Q       Did you discuss with Mr. Allen that the purpose
  3      of these prerecorded messages was to ultimately sell cars
  4      to those people?
  5             A       Yes.
  6             Q       Now, the January 2018 campaign then was a
  7      solicitation, the purpose of which was to get customers
  8      into the Greenway dealership so Greenway could sell them
  9      cars.       Correct?
 10             A       Yes.
 11                     MR. KOHLMYER:   Objection; leading.
 12      BY MR. HIRALDO:
 13             Q       The January 2018 campaign, how many messages
 14      were sent in connection with that campaign?
 15             A       I don't recall.
 16             Q       Was it more than 20,000?
 17             A       No.
 18             Q       Was it more than 10,000?
 19             A       I don't recall.
 20             Q       The lead information for the consumers to whom
 21      those ringless voice mails were sent in January of 2018,
 22      where did that come from?
 23             A       From the dealer.
 24             Q       What did Greenway provide to BDC in terms of the
 25      information?

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 29 of 121 PageID 470



                                                                     Page 29

  1             A    They provided us their entire sales and service
  2      data base.
  3             Q    Did they provide BDC access to that data base or
  4      did they provide it to you in some other form?
  5             A    No.   They provided it in another form.
  6             Q    What form did they provide the data base to BDC?
  7             A    It was either an Excel spreadsheet or a CSV
  8      file.
  9             Q    How many individuals were on that list?
 10             A    I don't recall.
 11             Q    What type of information was on that list?
 12             A    Name, address, home phone, work phone, cell
 13      phone, year, make and model of the vehicle.
 14             Q    The campaigns that the ringless voice mail
 15      campaign that was sent by BDC on behalf of Greenway, were
 16      those messages only sent to cellular telephone numbers?
 17             A    I don't know the answer to that question.
 18             Q    Were there any ringless voice mails that were
 19      sent to residential telephone numbers?
 20             A    I'm not sure.
 21             Q    What would you need to look at in order to
 22      answer that question?
 23             A    I would have to look at a disposition report.
 24             Q    Did BDC provide Voicelogic anything about
 25      cellular telephone numbers in connection with the ringless

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 30 of 121 PageID 471



                                                                     Page 30

  1      voice mail campaigns that were conducted on behalf of
  2      Greenway?
  3             A    Yeah.   The entire data file was provided.
  4             Q    Was Voicelogic instructed to do something with
  5      that data file?
  6             A    Yes.
  7             Q    Were they instructed to scrub that file in any
  8      way?
  9             A    Yes.
 10             Q    What were the instructions that were given by
 11      BDC to Voicelogic with respect to the scrubbing of that
 12      data base?
 13             A    So the standard was we would scrub it against
 14      the Do Not Call list, we would remove any numbers that
 15      have been changed, disconnected or no longer in service
 16      and any numbers or any people who had moved out of the
 17      area.
 18             Q    That's it?
 19             A    Yes.
 20             Q    Did BDC instruct Voicelogic to remove
 21      residential or land line telephone numbers?
 22             A    I don't believe so.
 23             Q    Has BDC ever sent ringless voice mails to
 24      landline telephone numbers?
 25             A    I believe we have.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 31 of 121 PageID 472



                                                                        Page 31

  1             Q    How many times?
  2             A    I don't know.
  3             Q    Does BDC know if ringless voice mails can be
  4      sent to landline telephone numbers?
  5             A    No.
  6             Q    No, they don't know or, no, they can't be sent?
  7             A    No, I'm not sure.
  8             Q    So going back to the January 2018 campaign, was
  9      that campaign sent to anybody other than the telephone
 10      numbers provided by Greenway?
 11             A    No.
 12             Q    Just bear with me for one second.               I'm going to
 13      play you a recording and let me know if you can't hear it.
 14
 15                  Good afternoon.        This is Matt Bishop with
 16      Greenway Dodge, Chrysler, Jeep, Ram.                 I'm sorry I missed
 17      you.    I was calling to personally invite you to extend our
 18      benefit Friday, Saturday and Sunday with (inaudible)
 19      Chrysler Corporation RV $150,000 in additional (inaudible)
 20      incentives this weekend only.            Every vehicle will be
 21      discounted up to $11,000, zero percent financing for up to
 22      72 months or retail for your trade.
 23                  Only the first hundred purchasers will be able
 24      to take advantage of this incredible opportunity.                 If
 25      you've been thinking about a new car or are unhappy with

                                   Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 32 of 121 PageID 473



                                                                     Page 32

  1      your current vehicle.       Don't miss this opportunity to
  2      save.
  3                  My name is Stan Bishop at Greenway Chrysler
  4      Dodge Jeep and Ram.      Call me to make (inaudible) sales the
  5      biggest sale of the year at (407)704-2962.             The number
  6      again is (407)704-2962.        Thank you.
  7
  8                  MR. KOHLMYER:      Madam Court Reporter, I can get
  9             you the text.
 10      BY MR. HIRALDO:
 11             Q    Did you hear that message?
 12             A    Yes.
 13             Q    Do you recognize that message?
 14             A    Yes.
 15             Q    And how is it that you recognize that message?
 16             A    I recorded it.
 17             Q    Is that your voice in the recording?
 18             A    Yes.
 19             Q    Who is Matt Bishop?
 20             A    A new car director at Greenway Dodge.
 21             Q    That is not Matt Bishop's voice?
 22             A    No.
 23             Q    How is it that you recorded this message?
 24             A    Through an audio recording.
 25             Q    Did Voicelogic provide you the telephone number

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 33 of 121 PageID 474



                                                                      Page 33

  1      to call in order to record this message?
  2             A    Yes.
  3             Q    Do you recall when you recorded that message?
  4             A    In February of '18 some time.
  5             Q    Who wrote the script for that message?
  6             A    I did.
  7             Q    Did you run the script by anyone at Greenway
  8      before recording it?
  9             A    Yes.
 10             Q    Who approved -- strike that.             Who did you send
 11      the script of the message to before recording it?
 12             A    Shaun Allen.
 13             Q    Did Mr. Allen approve that script before you
 14      recorded it?
 15             A    Yes.
 16             Q    Did he make any changes to it before you
 17      recorded it?
 18             A    I don't recall.
 19             Q    Had Mr. Allen asked to you make a change to that
 20      recording to the script of the recording, would you have
 21      followed his instruction?
 22             A    Yes.
 23             Q    Had Mr. Allen told you not to send the
 24      recording, would you have followed his instruction?
 25             A    Yes.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 34 of 121 PageID 475



                                                                     Page 34

  1             Q    Did Mr. Allen authorize you to use the Greenway
  2      name in the recording?
  3             A    Yes.
  4             Q    The telephone number that is identified in the
  5      recording was (407)704-2962.
  6                  What number is that?
  7             A    I'm not sure.      Is it the dealership's number?
  8             Q    I don't know.      I'm asking.
  9             A    I don't know.
 10             Q    Was there a caller ID number associated with
 11      this message?
 12             A    I don't recall.
 13             Q    Now, was this message ultimately transmitted to
 14      the consumers?
 15             A    Yes.
 16             Q    To whom was the message sent on February 21,
 17      2018?
 18             A    To the dealer's data base and to a separate list
 19      as well.
 20             Q    The dealer data base, was that the same data
 21      base for the message that was sent in January of 2018?
 22             A    Yes.
 23             Q    You don't know how many people are on that list;
 24      is that correct?
 25             A    No.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 35 of 121 PageID 476



                                                                     Page 35

  1             Q    Now when you sent the data base to Voicelogic in
  2      January of 2018, you instructed Voicelogic to remove
  3      individuals that were on the Do Not Call.            Correct?
  4             A    Yes.
  5             Q    You instructed Voicelogic -- strike that.             Did
  6      you instruct Voicelogic to remove any other telephone
  7      numbers?
  8             A    Just any number that would be a waste of our
  9      time and money.     Any number that may have changed,
 10      disconnected, no longer in service, any number that had
 11      moved more than an hour outside of the area.
 12             Q    After the scrubbing was completed by Voicelogic,
 13      was the instruction to Voicelogic to then send a message
 14      to every single one of the remaining telephone numbers?
 15             A    Yes.
 16             Q    Now, is that what happened with respect to the
 17      February 21, 2018 campaign?
 18             A    Yes.
 19             Q    Meaning BDC told Voicelogic, remove the DNC
 20      numbers, remove the disconnected numbers, remove the
 21      changed numbers, remove the numbers of individuals who had
 22      moved outside of the area and then send this message to
 23      each one of the remaining telephone numbers.             Correct?
 24             A    Yes.
 25             Q    Now, the list of other individuals to whom this

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 36 of 121 PageID 477



                                                                     Page 36

  1      message was sent on February 21 of 2018, where did that
  2      come from?
  3             A    From List Service Direct.
  4             Q    What is List Service Direct?
  5             A    They are a vendor that provides third party
  6      data.
  7             Q    And when BDC requested for List Service Direct
  8      to provide a list a telephone numbers, did BDC give List
  9      Service Direct any parameters?
 10             A    Yes.
 11             Q    What were the parameters?
 12             A    We requested within a certain distance of their
 13      zip code numbers that are not listed on the Do Not Call
 14      Registry who have a minimum household reported income.
 15             Q    When you say their zip code, are you referring
 16      to Greenway?
 17             A    Yes.
 18             Q    So you wanted people that were close to the
 19      dealership.    Correct?
 20             A    Yes.
 21             Q    With a certain household income.           Correct?
 22             A    Correct.
 23             Q    What was the household income?
 24             A    I don't recall.        It was either 40 or 50 thousand
 25      minimum.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 37 of 121 PageID 478



                                                                     Page 37

  1             Q    Why include a household income as part of the
  2      parameters that were sent to List Service Direct?
  3             A    Because we don't want the message going to
  4      someone who doesn't make enough money to qualify.
  5             Q    Qualify for the purchase of a vehicle.            Correct?
  6             A    Correct.
  7             Q    You wanted BDC and Greenway wanted people with
  8      purchasing power.      Correct?
  9             A    Correct.
 10             Q    Now, did BDC request only cellular telephone
 11      numbers when requesting telephone numbers from List
 12      Service Direct in February of 2018?
 13             A    I think so but I don't really recall.
 14             Q    Did List Service Direct provide BDC with a list
 15      of consumer lead information?
 16             A    Yes.
 17             Q    Does BDC know how List Service obtains that
 18      information?
 19             A    No.
 20             Q    Do you recall we spoke about express written
 21      consent in your prior deposition?
 22             A    Yes.
 23             Q    What is BDC's understanding of what express
 24      written consent means?
 25                  MR. MAGRUDER:      Object to form.       You can answer

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 38 of 121 PageID 479



                                                                     Page 38

  1             if you know.
  2                   THE WITNESS:     What we understand now is that a
  3             customer needs to have provided a signed service RO
  4             or a signed PO with the customer's phone number on
  5             it.
  6      BY MR. HIRALDO:
  7             Q     When you say "RO" and "PO," what do you mean by
  8      that?
  9             A     Repair order or purchase order.
 10             Q     Is it BDC's understanding that the consumer must
 11      have given some kind of specific permission for the
 12      transmission of a prerecorded message to his or her
 13      cellular phone?
 14                   MR. KOHLMYER:     Object; calls for a legal
 15             conclusion.
 16                   MR. MAGRUDER:     Join.
 17      BY MR. HIRALDO:
 18             Q     You can answer.
 19             A     What is the question again?
 20             Q     Is it BDC's understanding that express written
 21      consent requires the consumer to have given written
 22      permission for the transmission of the prerecorded message
 23      to his or her cellular phone number?
 24                   MR. KOHLMYER:     Same objection.
 25                   THE WITNESS:     Yes.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 39 of 121 PageID 480



                                                                     Page 39

  1      BY MR. HIRALDO:
  2             Q    Does BDC know whether any of the individuals in
  3      the list provided by List Service Direct gave their
  4      express written consent?
  5                  MR. KOHLMYER:      Same objection.
  6      BY MR. HIRALDO:
  7             Q    Transmission of pre-recorded messages to their
  8      cellular telephone?
  9             A    No.
 10             Q    No, you don't know or, no, they did not?
 11             A    I would say, no, I don't know.
 12             Q    BDC doesn't know where those telephone numbers
 13      came from.    Correct?
 14             A    No.   They came from List Service Direct.
 15             Q    Right.    But beyond that, does BDC know how List
 16      Service Direct obtained those telephone numbers?
 17             A    No.
 18             Q    Does BDC know if -- strike that.           The list that
 19      was provided to BDC by List Service Direct in February of
 20      2018, what type of information did it contain?
 21             A    It contained cell phone numbers for sure and it
 22      may have contained some home phone numbers as well as
 23      first name and last name.
 24             Q    What about home address?
 25             A    I don't recall.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 40 of 121 PageID 481



                                                                     Page 40

  1             Q    What about distance from the dealership?
  2             A    It may have included that but I don't recall.
  3             Q    How many consumer telephone numbers were in the
  4      list that were provided to BDC by List Service Direct in
  5      February of 2018?
  6             A    I don't recall.
  7             Q    How many prerecorded messages were sent by
  8      Voicelogic in connection with the February 21, 2018
  9      campaign that was sent on behalf of Greenway?
 10             A    I don't recall.
 11             Q    Was it 20,000?
 12             A    Sorry.    I couldn't hear you.
 13             Q    Was it more than 20,000?
 14             A    I don't think so.
 15             Q    Was it more than 10,000?
 16             A    I believe so.
 17             Q    Was it more than 15,000?
 18             A    I'm not sure.
 19             Q    Now, about a week later I'll represent to you
 20      that our client received another message and the date was
 21      February 28, 2018.
 22                  Did BDC send another prerecorded message about a
 23      week after the February 21, 2018 message?
 24             A    Yes.
 25             Q    I don't have an audio of that one.           I'll read

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 41 of 121 PageID 482



                                                                     Page 41

  1      you the message.
  2                  The message is, "Hi.          This is Shaun Allen,
  3      General Sales Manager here at Greenway Dodge.
  4                  "I just wanted to make sure that you're taking
  5      advantage of our inventory elimination event that started
  6      on Friday.    It was a huge success this past weekend and we
  7      decided to extend it through Wednesday, February 28.               We
  8      still have all the additional discounts and promotions.
  9                  "If you're able to stop by, we need
 10      approximately 24 more deals to get our incentive and I
 11      have instructed my management team to accept any offers.
 12      With discounts over 11,000 in trade-in value to the
 13      highest peak, I'm sure we can make you happy.
 14                  "You can reach me at (407)605-5908.           Please
 15      don't miss this opportunity and I look forward to hearing
 16      from you.
 17                  "Thank you."
 18                  This second recording that occurred on
 19      February 28, 2018 that I've just read to you, who recorded
 20      that message?
 21             A    I believe Shaun Allen recorded that message but
 22      I really don't recall.
 23             Q    Do you know why Mr. Allen recorded it and not
 24      you?
 25             A    No.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 42 of 121 PageID 483



                                                                       Page 42

  1             Q    Who prepared the script for that message?
  2             A    I don't believe there was a script prepared for
  3      that message.
  4             Q    What did Mr. Allen read off of before recording
  5      this message?
  6             A    I don't believe he read off of anything.
  7             Q    You just spoke into the phone and recorded this?
  8             A    Yeah.   You just called a recorded message.
  9             Q    Was the purpose of the February 28, 2018 message
 10      to get customers into the Greenway dealership in order to
 11      sell them a vehicle?
 12             A    I assume so.
 13             Q    How many messages were sent on February 28, 2018
 14      on behalf of Greenway?
 15             A    I don't recall but I believe it was around the
 16      same as the previous week.
 17             Q    From 18,000?
 18             A    Some where between 10 and 20 thousand.
 19             Q    How did BDC know that?
 20             A    Just during that time, that's kind of how many
 21      we would send.
 22             Q    The numbers -- strike that.              On February 28,
 23      2018, to whom was this message sent?
 24             A    To the same list as the week before.
 25             Q    The purchase and service list that was received

                                   Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 43 of 121 PageID 484



                                                                     Page 43

  1      from Greenway.     Correct?
  2             A    Correct.
  3             Q    And then the individuals who were provided in
  4      the list from List Service Direct.               Correct?
  5             A    Correct.
  6             Q    Do you know how many people were in those raw
  7      lists before they were sent over to Voicelogic?
  8             A    No.
  9             Q    Did Voicelogic ever report back to BDC the
 10      number of ringless voice mails that were transmitted on
 11      each of those dates -- February 21st and February 28th?
 12             A    I'm sure they did.
 13             Q    Is that how BDC knows the count of outbound
 14      messages on those dates?
 15             A    Yes.
 16             Q    When Voicelogic reported those counts, how did
 17      it report the accounts to BDC?
 18             A    Just verbally over the telephone.
 19             Q    Who at Voicelogic provided BDC with this verbal
 20      report?
 21             A    Derrick Watt.
 22             Q    After February 28, 2018, did BDC conduct any
 23      other ringless voice mail campaigns on behalf of Greenway?
 24             A    I think so but I don't recall.
 25             Q    I saw some documentation and we'll get into some

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 44 of 121 PageID 485



                                                                     Page 44

  1      of these documents later on that make reference to a March
  2      campaign.
  3                  Was there a campaign -- a ringless voice mail
  4      campaign conducted on behalf of Greenway March of 2018?
  5             A    I think there was.
  6             Q    To whom was that message sent?
  7             A    I know it was sent to the customer service sales
  8      and data base again.       I don't believe we sent it to any of
  9      the customers on the list purchased from List Service
 10      Direct.
 11             Q    The message that was sent in March of 2018, was
 12      that a message similar to the ones that we just reviewed
 13      the purpose of which was to get customers into the
 14      Greenway dealership in order to sell them vehicles?
 15                  MR. MAGRUDER:      Object to form.
 16                  MR. KOHLMYER:      Object to form and calling for a
 17             legal conclusion.
 18                  THE WITNESS:      Yes.
 19      BY MR. HIRALDO:
 20             Q    Now, we've spoken about the List Service Direct
 21      List and the fact that it was used in at least two of the
 22      campaigns on February 21st and February 28th.
 23                  Was that list used in connection with any other
 24      campaign conducted on behalf of Greenway?
 25             A    I don't think so.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 45 of 121 PageID 486



                                                                     Page 45

  1                  MR. HIRALDO:      Let's take a five minute break.
  2                              (There was a short break.)
  3      BY MR. HIRALDO:
  4             Q    Now, I believe your testimony from earlier was
  5      that BDC doesn't know if these messages that were sent on
  6      behalf of Greenway were sent only to cellular telephones;
  7      is that correct?
  8             A    Correct.
  9             Q    Was it the intent that these messages only be
 10      sent to cellular telephones?
 11             A    That's our first choice.
 12             Q    What does that mean?
 13             A    Depends on, you know, what's available.
 14             Q    Does BDC know whether a ringless voice mail
 15      could be sent to a land line?
 16                  MR. MAGRUDER:      Object to form; asked and
 17             answered.
 18                  You can answer if you know.
 19                  THE WITNESS:      I believe it can be done.
 20      BY MR. HIRALDO:
 21             Q    Have you, Mr. Specht, ever personally tested the
 22      ringless voice mail to a land line transmission?
 23             A    Not personally, no.
 24             Q    Has BDC ever done ringless voice mail campaigns
 25      to residential telephone numbers?

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 46 of 121 PageID 487



                                                                     Page 46

  1             A    I believe so.
  2             Q    Does BDC know if those messages were
  3      successfully transmitted?
  4             A    I believe they were.
  5             Q    Had you ever reviewed a disposition report from
  6      Voicelogic that shows the successful transmission of a
  7      ringless voice mail to a residential telephone number?
  8             A    No.
  9             Q    Now for the Greenway campaign, was there ever an
 10      instruction given to Voicelogic that the messages be sent
 11      only to cellular telephone numbers?
 12             A    I don't recall.
 13             Q    Would that have been reflected in any document
 14      or email between BDC and Voicelogic?
 15             A    No.
 16             Q    Would that have occurred in a telephone call
 17      between you and Mr. Watt?
 18             A    Yes.
 19             Q    As you sit here today, do you know, Mr. Specht,
 20      if you ever instructed Mr. Watt to only send the messages
 21      to cellular telephones?
 22             A    I don't recall.
 23             Q    The ringless voice mail campaigns that were
 24      conducted by BDC on behalf of Greenway, were they all done
 25      through Voicelogic?

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 47 of 121 PageID 488



                                                                     Page 47

  1             A      Yes.
  2             Q      Did each one of those campaigns follow the same
  3      steps?      Meaning BDC provided the recording or the content
  4      of the message to Voicelogic along with a list of target
  5      individuals.
  6             A      Yes.
  7             Q      Was there any differences in any of the
  8      campaigns in terms of how they were conducted that you can
  9      recall?
 10             A      No.
 11             Q      Does Voicelogic offer call logs and disposition
 12      reports through its website?
 13                    MR. MAGRUDER:     Object to form.       You can answer
 14             if you know.
 15                    THE WITNESS:     I'm not aware of that.
 16      BY MR. HIRALDO:
 17             Q      Has BDC ever accessed the Voicelogic website for
 18      any reason?
 19             A      Yes.
 20             Q      For what purpose has BDC accessed the Voicelogic
 21      website?
 22             A      To place orders.
 23             Q      Anything else?
 24             A      No.    Just to place orders, pay invoices.
 25             Q      Anything else?

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 48 of 121 PageID 489



                                                                     Page 48

  1             A    That's it.
  2             Q    So BDC has never accessed the Voicelogic website
  3      to review any disposition report; is that correct?
  4             A    Correct.
  5             Q    The list of service and sales individuals that
  6      is provided to BDC by Greenway, was that always the same
  7      list?
  8             A    They provided active customers as well.             We
  9      would ask for the last 30 days of active customers, active
 10      leads, internet leads and we would -- it was our best
 11      practice to call those people with a live agent because
 12      those are people who are actively in the market for a
 13      vehicle.
 14             Q    The list of sales and service individuals that
 15      was first provided to BDC by Greenway in January of 2018
 16      and was then sent by BDC to Voicelogic, do you recall
 17      that?
 18             A    Yes.
 19             Q    Did that list for purposes of the three ringless
 20      voice mail campaigns -- rather four ringless voice mail
 21      campaigns that occurred beginning of 2018, was that always
 22      the same list?
 23             A    I believe so.
 24             Q    Did Greenway ever provide for purposes of the
 25      ringless voice mail campaign any updated sales and service

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 49 of 121 PageID 490



                                                                         Page 49

  1      lists?
  2             A    No.
  3             Q    So as I understand it, that list was given to
  4      BDC in January of 2018 then forwarded to Voicelogic by
  5      BDC; is that correct?
  6             A    Correct.
  7             Q    Voicelogic then scrubbed that list.             Correct?
  8             A    Correct.
  9             Q    And then used it for ringless voice mail
 10      campaigns in January, February and March of 2018.
 11      Correct?
 12             A    I believe so.
 13             Q    For a total of four ringless voice mail
 14      campaigns.    Correct?
 15             A    I believe so.
 16             Q    Then for the February campaign that list was
 17      supplemented, if you will, with additional leads that were
 18      purchased through List Service Direct.               Correct?
 19             A    Yes.
 20             Q    So the March 2018 campaign and the January 2018
 21      campaign were campaigns that were only sent to the service
 22      and purchase individuals provided by Greenway.               Correct?
 23             A    Correct.
 24             Q    After March of 2018 did BDC conduct any other
 25      ringless voice mail campaign on behalf of Greenway?

                                   Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 50 of 121 PageID 491



                                                                     Page 50

  1             A    We may have but I don't recall.
  2             Q    Do you know if any of those campaigns occurred
  3      in 2018?
  4             A    I don't recall.
  5             Q    Do you know if it was more than one potential
  6      campaign?
  7             A    I don't recall.        We do a lot of campaigns.
  8             Q    In addition to the ringless voice mails that
  9      were sent on these four dates in early 2018, did BDC
 10      provide any other type of marketing services in connection
 11      with those campaigns?
 12             A    Direct mail and live outbound sales calls made
 13      by a live agent.
 14             Q    The direct mail, was that sent to the same
 15      individuals that were targeted using the ringless voice
 16      mails?
 17             A    We kind of alternated.            One month we would mail
 18      it to the sales and service data base, the next month we
 19      would mail it to a conquest list of customer and then we
 20      would flip back and mail the sales and service data base
 21      again.
 22             Q    When you say "conquest list," what do you mean
 23      by that?
 24             A    Just a list of conquest customers who own a
 25      competitive vehicle to a Chrysler, Dodge, Jeep or Ram.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 51 of 121 PageID 492



                                                                     Page 51

  1             Q    Was the list that was obtained from List Service
  2      Direct a conquest list?
  3             A    You could call it that.
  4             Q    Was one of the parameters for the List Service
  5      Direct list that the individual consumer own a competitive
  6      vehicle?
  7             A    The data we were purchasing, we did not know
  8      what type of vehicle that they owned.
  9             Q    So was there a different list that was used for
 10      the conquest direct mail campaign?
 11             A    Yes.
 12             Q    Let's look at some documents here.           If you
 13      would, we're going to look first at BDC's response to the
 14      subpoena.    The file name is Non-Party BDC Response to
 15      PLSubpoena_0001-2122.pdf.
 16                  Do you have that in front of you, Mr. Specht?
 17             A    No, sir.    We got it up in front of us.
 18             Q    Thank you.     So for the record, this is the
 19      complete production that was made by BDC in response to
 20      Plaintiff's subpoena.
 21                  It consists of Bates labeled BDC subpoena
 22      RESP_0001 through Bates 2122.
 23                  The witness has been presented with the
 24      production on the computer because of the volume of the
 25      production.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 52 of 121 PageID 493



                                                                     Page 52

  1                  So, Mr. Specht, throughout my questioning I'll
  2      be referring to the Bates label meaning that number on the
  3      bottom right-hand corner of the production.
  4                  Do you see that?
  5                  MR. MAGRUDER:      Is should correspond with the
  6             page number.    If you go through and stuff, he should
  7             be able to put that in.
  8      BY MR. HIRALDO:
  9             Q    Right.    So let's look at the first page which is
 10      Bates 1.    This is an email chain between you, Mr. Specht;
 11      is that correct?
 12             A    Yes.
 13             Q    Meaning that is your email address
 14      Justin@BDC-Promotions.com.          Correct?
 15             A    Yes.
 16             Q    Derrick Watt is the individual that works for
 17      Voicelogic.    Correct?
 18             A    Yes.
 19             Q    The date of this email is February 20, 2018; is
 20      that right?
 21             A    Yes.
 22             Q    This is the day prior to the first February 2018
 23      ringless voice mail campaign.            Correct?
 24             A    Correct.
 25             Q    In it at 1:42 p.m. you state to Mr. Watt, in

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 53 of 121 PageID 494



                                                                     Page 53

  1      part, Greenway DCJR, Wednesday, February 21st between 1
  2      and 4 p.m. 40,000.
  3                  Do you see that there?
  4             A    Yes.
  5             Q    What does that mean?
  6             A    It means I'm giving him a schedule to get 40,000
  7      voice mails through.
  8             Q    On February 21st?
  9             A    Yes.
 10             Q    So were 40,000 ringless voice mails transmitted
 11      in connection with the February 21st campaign?
 12             A    I don't know the answer to that question.
 13             Q    Is there any reason why Voicelogic would not
 14      have sent 40,000 ringless voice mails on February 21st
 15      pursuant to your instruction?
 16             A    Well, sending them and getting them through are
 17      two different things.
 18             Q    I understand that.         I'm not asking for you to
 19      give me an answer with respect to how many of them were
 20      successfully transmitted but rather how many attempts were
 21      made on February 21st.
 22                  Do you understand the difference?
 23             A    Yes.
 24             Q    Was Voicelogic instructed to attempt 40,000
 25      ringless voice mails on February 21st of 2018 on behalf of

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 54 of 121 PageID 495



                                                                     Page 54

  1      Greenway?
  2             A    Yes.
  3             Q    Do you know out of those 40,000 how many were
  4      successfully transmitted?
  5             A    No.
  6             Q    Now, do you see Mr. Watts' response at the top
  7      of that page where he says "I don't believe we have a list
  8      for Greenway, please send it over"?
  9             A    Yes.
 10             Q    What does he mean by that?
 11                  MR. MAGRUDER:      Object to form.       Answer if you
 12             know.
 13                  THE WITNESS:      Maybe we hadn't forwarded him the
 14             data yet.
 15      BY MR. HIRALDO:
 16             Q    Well, my understanding of your testimony was
 17      that by this date BDC had sent Voicelogic the sales and
 18      service list; is that correct?
 19             A    Yes.
 20             Q    So when he is requesting for the list, is he
 21      asking for the leads list for List Service Direct?
 22             A    No.    I think we were probably -- I think we
 23      probably just didn't forward the data to him when we
 24      initially got it and he was looking for the data so he
 25      could scrub it and conduct the campaign the next day.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 55 of 121 PageID 496



                                                                     Page 55

  1             Q    Let's turn over to Bates Number 3.           Are we
  2      there, Mr. Specht?
  3             A    Yes.
  4             Q    Bates Number 3 is a portion of your email that
  5      actually starts on Bates 2.
  6                  Do you see that?
  7             A    Yes.
  8             Q    That's an email from you to Mr. Watts dated
  9      February 5, 2018.      Correct?
 10             A    Yes.
 11             Q    Do you see where you say Greenway DCJR, Orlando,
 12      deployment to hold or sell, date February 21st at 1 p.m.,
 13      20,000 total?
 14             A    Yes.
 15             Q    What did you mean by "deployment to hold or
 16      sell"?
 17             A    Deployment of RVMs to Homer Sales.
 18             Q    "Home" meaning residential telephone numbers?
 19             A    Yes.
 20             Q    "Cell" being cellular telephone numbers.
 21      Correct?
 22             A    Yes.
 23             Q    On February 5th, your instruction for the
 24      February 21st campaign was for a total of 20,000 attempts.
 25      Correct?

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 56 of 121 PageID 497



                                                                     Page 56

  1             A    Yes.
  2             Q    Why does that number increase to 40,000 by
  3      February 20th?
  4             A    I believe because the dealer wanted to send
  5      more.
  6             Q    Who at the dealership instructed you to send
  7      more?
  8             A    Well, let me back up for a minute.           It was
  9      either my call to send more.           It may have been my call or
 10      it may have been the dealer ordering more.             I don't
 11      recall.
 12             Q    If Greenway had instructed BDC to send more
 13      messages, would BDC have followed that instruction?
 14             A    Yes.
 15             Q    If Greenway had instructed BDC to send a lower
 16      number of messages, would BDC have followed that
 17      instruction?
 18             A    Yes.
 19             Q    Below your instruction regarding the
 20      February 21st campaign on Bates Number 3, you stated,
 21      "Please de-dup the list when I send."
 22                  Was that in connection with the Greenway list or
 23      this other deployment that is referenced here for
 24      February 26?
 25             A    No.    That means that we need to remove duplicate

                                   Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 57 of 121 PageID 498



                                                                     Page 57

  1      phone numbers so that the customers don't receive two or
  2      three or four messages.
  3             Q    That applied to the Greenway transmission as
  4      well?
  5             A    Yes.
  6             Q    So did Voicelogic also de-dupe the list that
  7      were provided to it by BDC?
  8             A    Yes.
  9             Q    For the Greenway campaign.
 10             A    Yes.
 11             Q    Let's look over at Bates 4, an email from you to
 12      Mr. Watt dated February 21, 2018.              In it you say I need to
 13      push the RBM deployment start at 3 p.m. today.
 14                  Do you see that there?
 15             A    Yes.
 16             Q    Is this in reference to the Greenway ringless
 17      voice mail campaign that was conducted on February 21st of
 18      2018?
 19             A    I believe so but it doesn't say here.            Yeah, I
 20      believe so.
 21             Q    Why was the deployment moved to 3 p.m. on
 22      February 21st?
 23             A    I don't know.
 24             Q    Did someone at Greenway instruct BDC to move the
 25      transmission time to 3 p.m. on February 21st?

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 58 of 121 PageID 499



                                                                      Page 58

  1             A       I don't recall.
  2             Q       If someone at Greenway had instructed BDC to
  3      move the transmission time on February 21st, would BDC
  4      have followed that instruction?
  5             A       Yes.
  6             Q       Let's look at Bates Number 6.          It's an email at
  7      the bottom from you to Mr. Watt again dated February 23,
  8      2018.       The subject is Greenway RBM deployment.
  9                     In it you say, Can you get those 20,000 out to
 10      the conquest list ASAP?
 11                     What does that mean?
 12             A       It means can you deploy 20,000 to the list
 13      purchased from List Service Direct.
 14             Q       Did this transmission take place?
 15             A       I believe so.
 16             Q       When did that occur?
 17             A       I don't recall.
 18             Q       So we've established that there was a ringless
 19      voice mail campaign on February 21st and February 28th.
 20      Correct?
 21             A       Uh-huh.   Yes.
 22             Q       Yes.   Was there another campaign in between
 23      those two dates?
 24             A       I don't recall.
 25             Q       Looking at the emails, you don't know?

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 59 of 121 PageID 500



                                                                     Page 59

  1             A    I thought the deployment to the conquest list
  2      took place at the same time as the other two deployments
  3      but it may have been done in between.
  4             Q    Do you see the following page, Bates 7?             There's
  5      an invoice that was sent to you by Mr. Watt on
  6      February 26th.
  7             A    Yes.
  8             Q    Was that an invoice in connection with this
  9      deployment that occurred some time around February 23rd?
 10             A    It could have been.          We had several campaigns
 11      running that weekend.
 12             Q    It's BDC's testimony that it never received any
 13      type of report from Voicelogic in connection with any of
 14      these campaigns; is that correct?
 15             A    That's correct.
 16             Q    Let's look at Bates Number 11.           Let me know when
 17      you're there, please.
 18             A    I'm there.
 19             Q    Can you tell me what this document is?
 20             A    It's an invoice for Voicelogic.
 21             Q    What is the date of the invoice?
 22             A    February 26, 2018.
 23             Q    Is this an invoice for ringless voice mails?
 24             A    Yes.
 25             Q    Is this an invoice for ringless voice mails

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 60 of 121 PageID 501



                                                                          Page 60

  1      transmitted on behalf of Greenway?
  2             A    I believe so.
  3             Q    What is the quantity -- meaning the number of
  4      voice mails associated with this invoice?
  5             A    20,000.
  6             Q    So looking at this document, can you tell me if
  7      there was another campaign of 20,000 ringless voice mails
  8      that occurred between February 21st and February 28th?
  9             A    I don't recall.        This might have been an invoice
 10      purchased for the February 28th deployment.
 11             Q    Was it Voicelogic's practice to send you
 12      invoices before transmissions occurred?
 13                  MR. MAGRUDER:      Object to form.
 14                  THE WITNESS:      Yes.
 15      BY MR. HIRALDO:
 16             Q    So meaning before the February 21st campaign you
 17      received an invoice from Voicelogic for that campaign; is
 18      that right?
 19             A    Yes.
 20             Q    Then before the February 28th campaign you
 21      received an invoice from Voicelogic.                 Correct?
 22             A    Yes.
 23             Q    That is potentially what we're looking at here
 24      that is reflected in Bates Number 11.                 Correct?
 25             A    Yes.

                                   Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 61 of 121 PageID 502



                                                                       Page 61

  1             Q    Is there a transmission date reflected any where
  2      on this invoice?
  3             A    No.
  4             Q    Let's look at the next page, Bates Number 11.
  5      It's an email from you to Mr. Watt dated February 27, 2018
  6      and it's titled Greenway March Event.                The three dealers
  7      below need to schedule 40,000 RBMs to deploy March 8
  8      between 1 and 4 p.m.
  9                  Do you see that?
 10             A    Yes.
 11             Q    What did you mean by that?
 12             A    Just what it says.
 13                  MR. KOHLMYER:      Just for the record, Manny, we're
 14             looking at Bates 12.        11 was the invoice.
 15                  MR. HIRALDO:      Looking at Bates 12?
 16                  MR. KOHLMYER:      I just wanted to clarify.          I may
 17             have misheard.    I thought you directed him to 11.
 18      BY MR. HIRALDO:
 19             Q    Right.    So for the record, we're looking at
 20      Bates Number 12 now.
 21                  Did BDC instruct Voicelogic to send 40,000
 22      ringless voice mails on behalf of Greenway on March 8 of
 23      2018?
 24             A    Yes.
 25             Q    Did Voicelogic follow those instructions?

                                   Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 62 of 121 PageID 503



                                                                     Page 62

  1             A    I believe so.
  2             Q    To whom were the messages sent on March 8th of
  3      2018?
  4             A    To the sales and service data base and to the
  5      list that we purchased through List Service Direct.
  6             Q    Same list from List Service Direct that was used
  7      in February for the February campaign?
  8             A    Yes.
  9             Q    So then to be clear for the record -- because I
 10      think this is not consistent with your prior testimony --
 11      there was campaigns that occurred in January of 2018,
 12      February of 2018 at least two and then another one in
 13      March of 2018.     Correct?
 14             A    Yes.
 15             Q    For at least the February 21st and 28th
 16      campaigns and the March campaign, the sales and service
 17      list and the List Service Direct list were used for each
 18      one of those campaigns.        Correct?
 19             A    I believe so.
 20             Q    The instruction is for each the February 21st,
 21      February 28th and March 8th campaigns for Voicelogic to
 22      transmit 40,000 ringless voice mails for each one of those
 23      campaigns.
 24             A    I think the February 21st one they were only
 25      instructed to do 20,000.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 63 of 121 PageID 504



                                                                     Page 63

  1             Q    20,000 to the sales and service people?
  2             A    Correct.    Yeah, that's on Page 9.
  3             Q    If you look at Page 1, remember we spoke about
  4      there was an increase.
  5             A    Yeah.   I think they ended up ordering more at a
  6      later date.    That's what happened.
  7             Q    So on February 21st did you send out 40,000 or
  8      20,000?
  9             A    I instructed Voicelogic on the 5th to send
 10      20,000, on the 20th I instructed them to send 40,000 but I
 11      don't know if they sent 40,000 on that date because I
 12      don't think they had the data.            That's why I think there
 13      might have been a campaign in between.
 14             Q    That's why Mr. Watts said we don't have the
 15      list, please send it over?
 16             A    There is some confusion because there were so
 17      many changes in the order that was placed.
 18             Q    Does BDC know how many messages were attempted
 19      on February 21st?
 20             A    I don't recall but based on the emails, I would
 21      assume that they attempted 40,000 on February 21st.
 22             Q    February 21, 40,000; February 28, 40,000?
 23             A    I believe so.
 24             Q    Then March 8, 40,000?
 25             A    I believe so.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 64 of 121 PageID 505



                                                                      Page 64

  1             Q    Then the January 2018 campaign was 20,000?
  2             A    Yes.
  3             Q    Let's look at Bates Number 15, please.             Are you
  4      there?
  5             A    Yes.
  6             Q    Can you tell me what this is?
  7             A    It's another ringless voice mail invoice.
  8             Q    Is it for a campaign conducted on behalf of
  9      Greenway?
 10             A    I don't recall.
 11             Q    The date on this is February 27, 2018.             Do you
 12      see that?
 13             A    Yes.   This is a smaller one.            It might have been
 14      for another dealership.
 15             Q    This is not Greenway-related?
 16             A    I don't recall.
 17             Q    What is the quantity reflected on this one?
 18             A    This one is 2,013.
 19             Q    So it's unlikely that it's related to Greenway;
 20      is that correct?
 21             A    Yes.
 22             Q    Let's look at Bates Number 16, an email at the
 23      bottom from you, Mr. Specht, dated February 27, 2018 to
 24      AShapiro@ListServiceDirect.com with a cc to Mr. Watt from
 25      Voicelogic.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 65 of 121 PageID 506



                                                                     Page 65

  1                  Who is AShapiro@ListServiceDirect?
  2             A    Alan Shapiro was my sales rep or my contact
  3      there.
  4             Q    Where is Mr. Shapiro located?
  5             A    I believe they're in New Jersey.
  6             Q    The subject line is Greenway DCJR Orlando.
  7      Greenway is the Defendant in this case.              Correct?
  8             A    Yes.
  9             Q    In it you state the dealer wants to drop another
 10      40,000 RBMs for tonight.         Alan, will you please send me a
 11      list of 20,000 unique cell numbers.
 12                  We're going to hit the conquest list you sent
 13      last week for them again plus the new list of 20,000.
 14      Thanks.
 15                  Do you see that there?
 16             A    Yes.
 17             Q    Did List Service Direct send you a list of
 18      20,000 unique cell numbers on or around February 27, 2018
 19      per your request?
 20             A    I don't think they did.
 21             Q    They never did?
 22             A    No, I don't believe so.
 23             Q    Why not?
 24             A    Because I'm pretty sure I recall that we did the
 25      same data again and again and again.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 66 of 121 PageID 507



                                                                     Page 66

  1             Q      So the conquest list -- here you're saying we
  2      are going to hit the conquest list you sent last week
  3      meaning the first list that you got from List Service.
  4      Correct?
  5             A      Correct.
  6             Q      The one that was used for the February 21st
  7      campaign?
  8             A      Correct.
  9             Q      And then it looks like you wanted a new list but
 10      they never provided it to you.
 11                    Is that what you're saying?
 12             A      Yeah, I think so.       I think I reached Alan after
 13      hours.      He gets off at five and I don't think he ever got
 14      back to me in response to this email.
 15             Q      On February 28th you ended up sending 40,000
 16      RBMs to the service and sales folks and the list that you
 17      had previously received from List Service; is that
 18      correct?
 19             A      Correct.
 20             Q      So now we're looking at Bates Number 17, please.
 21             A      We're there.
 22             Q      Can you tell me what this is?
 23             A      It's a ringless voice mail invoice.
 24             Q      For which campaign date?
 25             A      This is more than likely for the February 28th

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 67 of 121 PageID 508



                                                                     Page 67

  1      campaign.
  2             Q    The quantity is 40,000.            Correct?
  3             A    Yes.
  4             Q    Can you tell me then looking back at Bates
  5      Number 11 which is an invoice from the day prior to the
  6      invoice that you're looking at now if this invoice
  7      reflected in Bates Number 11 is for another campaign we
  8      have not discussed yet?
  9             A    It may have been for another dealership.
 10             Q    You don't know?
 11             A    Well, looking back at the previous email, there
 12      were instructions that I gave to Voicelogic to send voice
 13      mails for other dealerships that you've redacted.               So, it
 14      may have been a voice -- it may have been an invoice for
 15      Greenway, it may have been an invoice for one of my other
 16      dealerships.
 17             Q    Just for the record, these redactions were not
 18      made by us.    They were made by your attorneys.
 19             A    Okay.   But the 40,000 quantity, that one more
 20      than likely was in relation to the campaign that was
 21      conducted on February 28th for Greenway.
 22             Q    Now, let's look at the following page, Bates
 23      Number 18.
 24                  It's an email from you dated February 28, 2018
 25      to Mr. Watt.     In it you say we need to send 20,000 for

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 68 of 121 PageID 509



                                                                     Page 68

  1      Greenway.
  2                  What is this in reference to?
  3             A    (The witness reviewed the document.)            It's in
  4      reference to ringless voice mail.
  5             Q    I'll be more specific.            Is in this reference to
  6      the February 28th campaign, the March 8th campaign or
  7      something else?
  8             A    This is in reference to the February 28th
  9      campaign.
 10             Q    Why is it that you're saying only 20,000 when my
 11      understanding of your testimony is that 40,000 were sent
 12      on the 28th?
 13             A    Again, I don't really recall the exact quantity
 14      that was sent that day because we have a lot of different
 15      campaigns running between direct mail, live dialing,
 16      ringless voice mail and the multiple dealerships but it
 17      was either 20,000 or 40,000 that was sent that day on
 18      February 28th.
 19             Q    Understood.     Did BDC ever communicate to
 20      Greenway the vendor that BDC was using for the
 21      transmission of ringless voice mails for the various
 22      campaigns?
 23             A    No.
 24             Q    Was the name Voicelogic ever mentioned to
 25      Greenway by BDC?

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 69 of 121 PageID 510



                                                                     Page 69

  1             A    No.
  2             Q    Were any documents or communications from
  3      Voicelogic ever forwarded or sent to Greenway?
  4             A    No.
  5             Q    When this lawsuit was filed, did anyone from
  6      Greenway reach out to BDC and request that BDC preserves
  7      all documents related to the various campaigns?
  8             A    I don't recall.
  9             Q    Do you know if anybody from Greenway or any of
 10      Greenway's attorneys ever send an email to you or anyone
 11      at BDC requesting the preservation of documents?
 12             A    They may have sent an email to my attorney.
 13             Q    Was that after the filing of this lawsuit?
 14             A    I don't recall.
 15             Q    Let's look next at Bates Number 21, please.
 16             A    I'm there.
 17             Q    This is an email from you to Derrick Watt dated
 18      February 28, 2018.      In part you say 20,000 RBMs for
 19      Greenway.
 20                  Do you see that there?
 21             A    Yes.
 22             Q    Is this regarding the February 28 campaign?
 23             A    Yes.
 24             Q    If you look at Bates 23, there's an invoice
 25      dated February 28, 2018 with a quantity of 20,000.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 70 of 121 PageID 511



                                                                      Page 70

  1                  Is that invoice for the February 28th campaign?
  2             A    I think what might have happened here is I
  3      placed an order with Voicelogic for 20,000 and maybe
  4      needed more and some of these invoices are duplicates.
  5                  One of these invoice didn't get paid.             I called
  6      Voicelogic and said, Hey, make the invoice for 40,000
  7      instead of 20,000 or vice versa.              Maybe we only decided to
  8      send 20,000 so he replaced -- he sent me a second invoice
  9      is what he's done.      Only one of these got paid, I believe.
 10             Q    So would a later number of invoice had been --
 11             A    Probably the accurate one.
 12             Q    -- the accurate one?
 13             A    Yeah.
 14             Q    So looking at these various invoices, can you
 15      tell me how many ringless voice mail attempts were made on
 16      February 28th?
 17             A    Either 20,000 or 40,000.             I don't recall.
 18             Q    You don't know which one?
 19             A    No.
 20             Q    If you look at -- let's compare Bates 23 with
 21      Bates 17.    Can you tell me which one is the later number
 22      invoice between the two?
 23             A    The February 28th invoice with a quantity of
 24      20,000.
 25             Q    Would that have been the actual quantity of

                                   Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 71 of 121 PageID 512



                                                                     Page 71

  1      voice mails that were sent on February 28?
  2             A    Again, I don't recall.
  3             Q    Would BDC's operating bank account reflect which
  4      one of these invoices is actually paid by BDC?
  5             A    Possibly.
  6             Q    What did BDC use to pay these invoices?
  7             A    I either used my Master Card which is my debit
  8      card or my American Express.
  9             Q    The Mastercard debit card is connected to which
 10      account?
 11             A    My SunTrust business checking.
 12             Q    The other card that you reference is the credit
 13      card connected to the business?
 14             A    Yes.
 15             Q    If you were to review the statements for the
 16      dates for the invoices, would those statements reflect
 17      which one of these invoices you paid?
 18             A    Quite possibly.
 19             Q    Let's look at Bates 24, please.          It's an email
 20      date March 7, 2018 from you to Mr. Watt and you say,
 21      Greenway just called.       He wants us to split the 20,000
 22      drop for the customer list over two days and the other
 23      half tomorrow.     I guess they're getting over ran with
 24      calls.
 25                  Do you see that?

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 72 of 121 PageID 513



                                                                     Page 72

  1             A    Yes.
  2             Q    What does that mean?
  3             A    Just what it says.
  4             Q    Did that split occur?
  5             A    I don't recall.
  6             Q    When you say "split," are you talking about
  7      splitting the 20,000 dropped or the 40,000 dropped?
  8             A    I don't recall.        It says 20,000.     There's some
  9      confusion and I don't recall what actually happened.
 10             Q    When you say, I guess you're getting over ran
 11      with calls, what does that mean?
 12             A    It means that they're getting more calls than
 13      their staff can answer.
 14             Q    Calls from recipients of the ringless voice
 15      mails?
 16             A    Yes.
 17             Q    Did BDC keep any type of record regarding the
 18      individuals who contacted the dealership as a result of
 19      receiving one of these various prerecorded message
 20      campaign?
 21             A    No.
 22             Q    Did Greenway keep any such record?
 23                  MR. MAGRUDER:      Object to form.
 24                  THE WITNESS:      I don't know.
 25      BY MR. HIRALDO:

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 73 of 121 PageID 514



                                                                     Page 73

  1             Q    Do you know if Greenway sold any vehicles as a
  2      result of any of the prerecorded message campaigns that we
  3      have discussed today?
  4             A    I don't know.
  5             Q    Let's look at Bates Number 26, please.            It's an
  6      email from you, Mr. Specht, to Derrick Watt.              Subject line
  7      is RBM Greenway dated March 7, 2018.
  8                  These appear to be instructions for the
  9      March 8th ringless voice mail campaign; is that correct?
 10             A    Yes.
 11             Q    In it you state 45,000 total.            Were 45,000
 12      ringless voice mail attempts made on March 8 of 2018?
 13             A    No.    They were split over two days.
 14             Q    What dates were those?
 15             A    March 7th and 8th.
 16             Q    Over March 7th and 8th, were 45,000 ringless
 17      voice mail attempts made?
 18             A    I believe so.
 19             Q    The conquest list that you reference here, is
 20      that the same list that we discussed from List Service
 21      Direct?
 22             A    Yes.
 23             Q    And then the 20,000 customer list, that's the
 24      list that we discussed previously that was used in the
 25      first drop in January of 2018 and the subsequent drops.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 74 of 121 PageID 515



                                                                     Page 74

  1      Correct?
  2             A    Yes.
  3             Q    Then there's a new list in here.           5,000 active
  4      leads, 6,670 to new conquest list.
  5                  Are those new lists?
  6             A    I suppose so.
  7             Q    The 5,000 active leads list, where did that come
  8      from?
  9             A    That was provided by the dealer.
 10             Q    The 6,670 new conquest list from Allen, that
 11      came from List Service Direct?
 12             A    Yes.
 13             Q    Let's look at Bates Number 29, please.            It's an
 14      email from you, Mr. Specht, to Mr. Watt dated March 7,
 15      2018.
 16                  You say, Here is the conquest list, 6,670 per
 17      day for the next three days.
 18                  Which list is being referenced in this email?
 19             A    One of the conquest lists.
 20             Q    The original conquest list or the new conquest
 21      list?
 22             A    I'm not sure but based on how these emails have
 23      gone, I would imagine this is probably a new conquest
 24      list.
 25             Q    The new conquest list from Allen that is

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 75 of 121 PageID 516



                                                                         Page 75

  1      referenced in Bates Number 26 in your March 7, 2018,
  2      1:30 p.m. email?
  3             A    Yes.
  4             Q    If you look at the next page, Bates Number 30,
  5      it's an email from you to Alan Shapiro requesting 20,000
  6      leads and then he reports back saying file attached,
  7      20,000 records.
  8                  Do you see that?
  9             A    Yes.
 10             Q    Is that the new conquest list?
 11             A    I believe so.
 12             Q    So List Service provided a conquest list of
 13      potential leads in February of 2018.                 Correct?
 14             A    Yes.
 15             Q    Then provided you another conquest list in March
 16      of 2018.    Correct?
 17             A    Yes.
 18             Q    If you look over at Bates Number 31, it's an
 19      email exchange between you and Mr. Shapiro discussing the
 20      new conquest list; is that correct?
 21             A    Yes.
 22             Q    When I say "new conquest list," do you
 23      understand that I'm referring to the conquest list that
 24      was requested by BDC in March of 2018?
 25             A    Yes.

                                   Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 76 of 121 PageID 517



                                                                     Page 76

  1             Q    Are these parameters that are being discussed
  2      here for the new conquest list similar to the parameters
  3      that were provided for the original conquest list?
  4             A    Yes.
  5             Q    Do you understand when I say the original
  6      conquest list I'm referring to the February 2018 list
  7      provided by List Service to BDC?
  8             A    Yes.
  9             Q    And the parameters here are in connection with
 10      home value and household income.              Correct?
 11             A    Yes.
 12             Q    The purpose for the parameters were to ensure
 13      that the consumers that were targeted would have the
 14      ability to actually make a purchase from Greenway.
 15      Correct?
 16             A    Yes.
 17             Q    Would you like to take a break?
 18             A    No.
 19             Q    Let's look at Bates 35.            It's an email from you
 20      to Alan Shapiro with a CC to Derrick Watt.
 21                  Is this in reference to what we have been or I
 22      have been referring to as the original conquest list?
 23             A    I think so.
 24             Q    In this you're requesting -- the original
 25      request for the conquest lift was for 20,000 leads.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 77 of 121 PageID 518



                                                                     Page 77

  1      Correct?
  2             A      20,000?
  3             Q      20,000?
  4             A      Yes.
  5             Q      Again, you have household income and household
  6      value.      Correct?
  7             A      Yes.
  8             Q      Parameters.     The purpose of which is to ensure
  9      that the individuals are targeted have the ability to make
 10      a purchase from Greenway.            Correct?
 11             A      Yes.
 12             Q      Next like for you to look at the list that
 13      begins on Bates 41.
 14             A      I'm there.
 15             Q      Can you tell me what this is?
 16             A      This is probably a conquest data file provided
 17      by List Service Direct.
 18             Q      Is this what I've been referring to as the new
 19      conquest list that was provided in February of 2018 -- or
 20      start over.
 21                    Is this in reference to the original conquest
 22      list that was provided in February of 2018 or the new
 23      conquest list that was provided in March of 2018?
 24             A      I'm not sure.
 25             Q      How many leads are reflected in this list?

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 78 of 121 PageID 519



                                                                     Page 78

  1             A     Probably 20,000.
  2             Q     The end of the list is Bates 449; is that
  3      correct?
  4             A     I don't know.      I can't scroll that fast.        Okay.
  5      We're there.
  6             Q     Do you see the first column is 20,001?
  7             A     Yes.
  8             Q     Does that reflect a total number of leads in
  9      this list?
 10             A     Yes.
 11             Q     In the list that was provided contains first and
 12      last name.     Correct?
 13             A     Yes.
 14             Q     Home address?
 15             A     Yes.
 16             Q     Do you see where it says -- I know you can't
 17      scroll back and forth too quickly but the column with the
 18      telephone number says telephone number.
 19                   What type of telephone numbers are these?            Cell
 20      phones?     Residential or both?
 21             A     Cell phone.
 22             Q     How do you know that?
 23             A     I don't know for sure but I believe it's cell
 24      phone numbers.
 25             Q     What is your belief based on?

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 79 of 121 PageID 520



                                                                     Page 79

  1             A    Because that's what we would have originally
  2      requested unless there wasn't enough data, then we would
  3      defer to home phones.
  4             Q    So the request as far as you can recall to List
  5      Service was for cellular telephone numbers.             Correct?
  6             A    Yes.
  7             Q    Was this list that we're looking at used in the
  8      transmission of ringless voice mails on behalf of
  9      Greenway?
 10             A    I believe so.
 11             Q    Meaning BDC obtained this information from List
 12      Service Direct.     Correct?
 13             A    Yes.
 14             Q    And forwarded the list to Voicelogic.            Correct?
 15             A    Yes.
 16             Q    And instructed Voicelogic to place ringless
 17      voice mails to each of these telephone numbers.              Correct?
 18             A    Yes.
 19             Q    But you don't know which of the campaigns this
 20      list was used for; is that correct?
 21             A    Correct.
 22             Q    This list could have either been used for the
 23      two February 2018 campaigns or the March 2018 campaign.
 24      Correct?
 25             A    Correct.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 80 of 121 PageID 521



                                                                     Page 80

  1                  MR. MAGRUDER:      Object to form.
  2      BY MR. HIRALDO:
  3             Q    How would BDC be able to determine which of the
  4      conquest lists this is?
  5             A    At this point we can't make that determination.
  6             Q    Why not?
  7             A    Because the vendor doesn't have the record.
  8             Q    The list was attached in an email from you to
  9      Mr. Shapiro -- correct -- at least the new conquest list.
 10                  We saw that in one of the emails; is that
 11      correct?
 12             A    Yes.
 13             Q    If you were to open that email and open that
 14      attachment, would you be able to determine which of the
 15      two lists this is?
 16             A    Yes, based on the timing of the email.
 17             Q    Now if you look at page Bates 450, this is part
 18      of the conquest list that we've been looking at.              Correct?
 19             A    I believe so.
 20             Q    This is the piece of the list that apparently
 21      got cut off when it was produced; is that correct?
 22             A    I don't know.
 23             Q    Would the conquest list typically contain a
 24      column showing the distance from the provided zip code of
 25      where the lead resides?

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 81 of 121 PageID 522



                                                                         Page 81

  1             A    You know, I don't recall.                I really didn't look
  2      at the list.     I just focused on the quality of the data,
  3      the home value, then I just forwarded it on to the vendor
  4      to conduct the ringless voice mail campaign.                  I really
  5      didn't open them up.
  6             Q    If you look at the remainder of the production,
  7      there's another list that begins on Page 59 -- 859.
  8             A    Okay.
  9             Q    Can you tell me what this is?
 10             A    This looks like something the dealer provided.
 11             Q    Is one of the differences between the conquest
 12      list and the sales and service list that was provided by
 13      the dealer the inclusion of email addresses?
 14                  MR. MAGRUDER:      Object to form.
 15                  THE WITNESS:      No.     This looks like an internet
 16             lead list, an active lead list.                The sales and
 17             service lead list would have a lot more information
 18             in it.
 19      BY MR. HIRALDO:
 20             Q    So this is the active lead list that was
 21      provided for the March campaign.              Correct?
 22             A    I don't recall when this -- what campaign this
 23      was provided for.
 24             Q    Well, if you remember the email -- one of the
 25      emails that we covered which makes reference to a lead

                                   Veritext Legal Solutions
      800-726-7007                                                             305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 82 of 121 PageID 523



                                                                     Page 82

  1      list, I believe that's the only time meaning March when
  2      active leads were being solicited.
  3                  Do you recall that?
  4             A    No, but a lot of these emails are helping to
  5      refresh my memory.
  6             Q    Were active leads solicited as part of the March
  7      campaign?
  8             A    I believe so.
  9             Q    Were active leads solicited as part of the
 10      January 2018 campaign?
 11             A    I believe so.
 12             Q    Were active leads listed as part of either of
 13      the February campaigns?
 14             A    I believe so.
 15             Q    So the active leads list are reflected by a
 16      column that states lead dates as we see on Page 859; is
 17      that correct?
 18                  MR. KOHLMYER:      Form.
 19                  THE WITNESS:      I don't recall.
 20      BY MR. HIRALDO:
 21             Q    You don't know?
 22             A    I don't recall.
 23             Q    Was the list that is reflected on Page 859
 24      provided to BDC by Greenway?
 25             A    Yes.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 83 of 121 PageID 524



                                                                     Page 83

  1             Q    Now, turn over to Bates 937, please.
  2             A    I'm there.
  3             Q    Is this another leads list that was provided to
  4      BDC by Greenway?
  5             A    Yes.
  6             Q    Was this leads list used in connection with any
  7      of the ringless voice mail campaigns conducted by BDC on
  8      behalf of Greenway?
  9                  MR. KOHLMYER:      Object to form.
 10                  THE WITNESS:      I believe so but I don't recall.
 11             Like I mentioned before, we live dialed most of the
 12             active leads.
 13      BY MR. HIRALDO:
 14             Q    Then I just wanted to make sure because I think
 15      we're not on the same page.
 16                  The active leads that were provided to BDC that
 17      is reflected in these documents that we've been reviewing
 18      which contain email addresses, were those used for
 19      ringless voice mail campaigns?
 20             A    I don't recall.
 21             Q    Were they used for live campaigns?
 22             A    Yes.
 23             Q    You don't know if they were used for the
 24      ringless campaign?
 25             A    No.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 84 of 121 PageID 525



                                                                     Page 84

  1             Q    Are the leads lists that were provided to BDC by
  2      Greenway -- strike that.
  3                  Do the leads lists that were provided to be
  4      received by Greenway contain a column that say lead date?
  5                  MR. KOHLMYER:      Object to form.
  6                  THE WITNESS:      Yes.
  7      BY MR. HIRALDO:
  8             Q    Do they contain a column that says email
  9      address?
 10             A    Yes.
 11             Q    Do they contain a column that says model?
 12             A    Yes.
 13             Q    "Model" being the vehicle in which this
 14      potential lead was interested in; is that correct?
 15             A    Correct.
 16             Q    Let's please turn over to Bates 1,291.
 17             A    We're there.
 18             Q    Is this another active leads list that was
 19      provided by BDC to Greenway?
 20             A    Yes.
 21             Q    Was this list used for any ringless voice mail
 22      campaigns?
 23             A    I don't recall.
 24             Q    Was this list used for live calls?
 25             A    Yes.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 85 of 121 PageID 526



                                                                     Page 85

  1             Q    If you would please turn to Bates Number 1,389.
  2             A    We're there.
  3             Q    Is this another active leads list that was
  4      provided to BDC by Greenway?
  5             A    Yes.
  6             Q    Was this list used for a ringless voice mail
  7      campaign?
  8             A    I don't recall.
  9             Q    Please turn to Bates 1,487.
 10             A    Okay.    I'm there.
 11             Q    Is this another active leads list?
 12             A    Yes.
 13             Q    Bates 1,569, please.
 14             A    Okay.    I'm there.
 15             Q    Is this another active leads list provided to
 16      BDC by Greenway?
 17             A    Yes.
 18             Q    Bates 1,657, please.
 19             A    Say the number again.
 20             Q    1,657.
 21             A    I'm there.
 22             Q    Same question.       Is this an active leads list
 23      that was provided to BDC by Greenway?
 24             A    Yes.
 25             Q    Bates 1,745.      1,745, same question.       Is this an

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 86 of 121 PageID 527



                                                                     Page 86

  1      active leads list provided to BDC by Greenway?
  2             A       Yes.
  3             Q       Just to speed up this process, if you scroll
  4      through the remainder of this production, can you confirm
  5      whether these remaining lists in the production are active
  6      leads list provided to BDC by Greenway?
  7             A       Can you provide the page numbers to the
  8      beginning of the list like you've been doing?
  9             Q       You want to do it that way, that's fine.          What
 10      is the last page that I gave you?
 11                     MR. KOHLMYER:     1,745.
 12      BY MR. HIRALDO:
 13             Q       Thank you.
 14             A       If the list is in this format, it's an active
 15      leads list.
 16             Q       That's what I'm trying to just get on the
 17      record.       I was trying not to have you go through each
 18      single one but if you want me to refer you to the
 19      beginning of each list to confirm.
 20             A       If Page 2,122 looks like the rest of these
 21      pages, if it's in the same format, then it's an active
 22      leads list.
 23             Q       An active leads list contains a column for lead
 24      date.       Correct?
 25             A       Correct.

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 87 of 121 PageID 528



                                                                     Page 87

  1             Q    A column for customer name?
  2             A    Correct.
  3             Q    An email address?
  4             A    Yes.
  5             Q    A work phone and then the model of the vehicle
  6      they're interested in.        Correct?
  7             A    Yes.
  8             Q    Thank you.     The next -- if you need a break,
  9      just let me know or we can keep going.
 10             A    No.    Let's keep going.
 11                  MR. HIRALDO:      If you want a break, we can take a
 12             break.
 13                              (There was a short break.)
 14      BY MR. HIRALDO:
 15             Q    The next document I would like you to open is
 16      the file titled Greenway 0013 to Greenway 0743.
 17                  Do you see that on the computer?           It's Greenway
 18      13 through 743.
 19             A    Okay.    Yeah, we're there.
 20             Q    So for the record we're looking at Greenway
 21      production which is Bates labeled 13 through 743.               You'll
 22      see, Mr. Specht, at the bottom right-hand corner the Bates
 23      labeling starts with Greenway followed by a number.
 24                  I would like to direct your attention to Bates
 25      Page 38.    Let me know when you're there.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 88 of 121 PageID 529



                                                                       Page 88

  1             A     Okay.    We're there.
  2             Q     Can you tell me what this document is?
  3             A     Looks like a customer list.
  4             Q     A customer list or a conquest list?
  5             A     This looks more like a customer data list.
  6             Q     Can you tell me then why there's a radius
  7      column?     Do you see the last column?
  8             A     Uh-huh.   I mean, this could be a conquest list.
  9      It doesn't have the year, make and model of the vehicle
 10      the customer may have bought or purchased.                It doesn't
 11      have the retail date.       It doesn't have the customer's
 12      email.
 13             Q     So the conquest list.          Correct?
 14             A     I'm assuming so but I don't know.             I don't know
 15      what this is.
 16                   Is this related to Greenway Chrysler, Dodge,
 17      Jeep and Ram?
 18             Q     Yes.    This was produced to us by Greenway.           I
 19      would like to know if you know what this is.
 20                   MR. MAGRUDER:     Object to form.
 21                   THE WITNESS:     I don't know.          It's a customer
 22             list of some sort but I don't know what it is.
 23      BY MR. HIRALDO:
 24             Q     Would a customer list -- would the customer list
 25      that Greenway was typically provided to you have a radius

                                   Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 89 of 121 PageID 530



                                                                      Page 89

  1      column associated with it?
  2                  MR. MAGRUDER:      Object to form.         You can answer
  3             if you know.
  4                  THE WITNESS:      Typically the dealers sales and
  5             service data bases don't have a radius added to them.
  6             I have a vendor I send lists out to have radius
  7             appended to the lists.         So, this looks more like
  8             something they may have purchased or that we
  9             purchased and sent to them.
 10      BY MR. HIRALDO:
 11             Q    Did the conquest list that BDC purchased from
 12      List Service Direct, were those provided to Greenway?
 13             A    No, I don't think they were.             No.
 14             Q    How is it that Greenway obtained this list; do
 15      you know?
 16                  MR. KOHLMYER:      Object to form.
 17                  MR. MAGRUDER:      Object to form.
 18                  THE WITNESS:      I don't know.
 19      BY MR. HIRALDO:
 20             Q    If you flip over to Bates 271, please.             Do you
 21      know what this is?
 22             A    No.
 23             Q    Is this a sales and service list?
 24                  MR. MAGRUDER:      Object to form.
 25                  THE WITNESS:      It looks like it.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 90 of 121 PageID 531



                                                                     Page 90

  1      BY MR. HIRALDO:
  2             Q    Why does it look to you like a sales and service
  3      list?
  4             A    It has the sale date, year, make, model, VIN
  5      number, email.
  6             Q    Of the vehicle that the consumer purchased from
  7      Greenway.    Correct?
  8             A    Yes.
  9             Q    Does BDC know whether the information contained
 10      within this list was used for the purposes of transmitting
 11      ringless voice mails?
 12                  MR. MAGRUDER:      Object to form.
 13                  THE WITNESS:      No.
 14      BY MR. HIRALDO:
 15             Q    No it wasn't or, no, it doesn't know?
 16             A    I don't know.
 17             Q    If you would open up the file titled Greenway
 18      emails.
 19             A    Okay.   We're there.
 20             Q    For the record, this is another Greenway
 21      production Bates labeled Number 744 through 862.
 22                  Now if you would, please, turn to Bates Number
 23      746.
 24             A    I've only got 119 pages here.
 25             Q    That's right.      There's only 119 pages but I'm

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 91 of 121 PageID 532



                                                                     Page 91

  1      talking about the Bates labeling.
  2                  MR. MAGRUDER:      Hang on a second.
  3                  THE WITNESS:      Okay.      I'm there.
  4      BY MR. HIRALDO:
  5             Q    This is an email from you to Shaun Allen at
  6      Greenway.    Correct?
  7             A    Yes.
  8             Q    Dated February 5, 2018?
  9             A    Yes.
 10             Q    And in it you're discussing the ringless voice
 11      mail campaign that Greenway has requested for BDC to
 12      perform; is that correct?
 13             A    Let's see.     No doesn't looks like that is
 14      discussed in this email.
 15             Q    What is this email about?
 16             A    This is a needs list.           To get a campaign
 17      started, we need this following data, a signed order form,
 18      a check, they need to buy the customer premiums which is
 19      the customer gifts and we need their CRM email -- internet
 20      manager's email.      This doesn't say anything about RBMs.
 21             Q    Is this in any way related to the RBM campaign?
 22             A    Yes.
 23             Q    How is it related to the RBM campaign?
 24             A    Because the customer data being requested on
 25      Number 1 is the list we're going to send the ringless

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 92 of 121 PageID 533



                                                                     Page 92

  1      voice mails to.
  2             Q    Did Greenway comply with this request and
  3      provide BDC a list of the name, address, home phone, work
  4      phone, cell phone, email, retail date, year, make, model
  5      and VIN?
  6             A    Yes.
  7             Q    That's the service and customer list.            Correct?
  8                  MR. MAGRUDER:      Object to form.
  9                  THE WITNESS:      Yes.
 10      BY MR. HIRALDO:
 11             Q    If you would please turn over to Bates 752.
 12             A    Okay.
 13             Q    Can you tell me what this is?
 14             A    This is an order form/invoice rolled into one.
 15             Q    Does this -- is this invoice that was provided
 16      by BDC to Greenway?
 17             A    Yes.
 18             Q    What is the date of the invoice?
 19             A    There's no date on the invoice but the sales
 20      dates were February 22nd to the 25th.
 21             Q    2018?
 22             A    Yes.
 23             Q    Are ringless voice mails reflected in this
 24      invoice?
 25             A    Yes.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 93 of 121 PageID 534



                                                                         Page 93

  1             Q    What is the quantity?
  2             A    15,000.
  3             Q    Can you tell me why there's only 15,000
  4      reflected in this invoice?
  5             A    That was the original intent to send 15,000.
  6             Q    You ultimately sent more.                Correct?
  7             A    Yes.
  8             Q    That additional amount, was that separately
  9      invoiced?
 10             A    No.    No additional charge was required of the
 11      dealer.
 12             Q    So you invoice them for 15,000 but ended up
 13      sending more at no additional charge?
 14             A    Yes.
 15             Q    Do you see where it says co-op website
 16      FCAPAP.com?
 17             A    Yes.
 18             Q    What does that mean?
 19             A    The compliance website, it stands for Fiat
 20      Chrysler Automobiles Promotional Allowance Program.
 21             Q    Did BDC use promotional materials provided by
 22      FCA in connection with the direct mailing campaign?
 23             A    Yeah.    We are required to use certain logos at
 24      certain times of the year to coincide with their national
 25      sales event themes.

                                   Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 94 of 121 PageID 535



                                                                     Page 94

  1             Q    Was FCA involved in any way in terms of
  2      reviewing or approving the ringless voice mail campaign?
  3             A    No.
  4                  MR. HIRALDO:      Just bear with me.       I think we're
  5             almost finished.     I just want to consult with my
  6             co-counsel.
  7                              (There was a pause.)
  8                  MR. HIRALDO:      Mr. Specht, subject to any
  9             follow-up questions in the event that Greenway's
 10             counsel has questions for you, I'm done.           Thank you
 11             for your time today.
 12                  MR. KOHLMYER:      I have a very few questions.
 13
 14                              CROSS-EXAMINATION
 15      BY MR. KOHLMYER:
 16             Q    So we talked a lot about lists and I think we
 17      used the word scrubbed and I don't want to get into too
 18      much detail about that but the lists that we reviewed
 19      today in terms of what we call Greenway's customer lists
 20      and a conquest list or a purchase list from List Serve,
 21      those were lists that you transmitted to Voicelogic at
 22      some point.    Correct?
 23             A    Correct.
 24             Q    We can agree that the direction and your typical
 25      direction to Voicelogic is to reduce numbers and phone

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 95 of 121 PageID 536



                                                                     Page 95

  1      numbers from that list based on certain criteria like
  2      somebody has moved away or we know it's a bad phone number
  3      or they are on a Do Not Call list or something like that.
  4                  Correct?
  5             A    Correct.
  6             Q    Is it safe to assume that the actual numbers of
  7      ringless voice mails that were initiated is less than the
  8      number of numbers -- the number of people on those lists?
  9             A    Yes.
 10                  MR. HIRALDO:      Object to form.
 11      BY MR. KOHLMYER:
 12             Q    Does every ringless voice mail that is initiated
 13      by Voicelogic actually result in a ringless voice mail on
 14      a person's cell?
 15             A    No.
 16             Q    Why is it not a one-for-one ratio?
 17             A    For a lot of reasons.           There's compatibility
 18      issues, there's numbers that have been changed,
 19      disconnected or no longer in service, there's people whose
 20      voice mails are full.       I could give you more reasons.
 21             Q    Is there any way without the disposition form
 22      that we've been talking about of determining (a) -- I'll
 23      break this up into two questions.
 24                  Is there any way for us to determine without the
 25      disposition form how many people on those lists that you

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 96 of 121 PageID 537



                                                                     Page 96

  1      sent to Voicelogic how many of those numbers there was an
  2      attempt actually made to deliver a ringless voice number
  3      to that phone number?
  4                  MR. HIRALDO:      Objection.
  5                  THE WITNESS:      No.
  6      BY MR. KOHLMYER:
  7             Q    And then set from there in the next subset, is
  8      there any way for us to determine right now without the
  9      disposition forms how many of those initiated Greenway
 10      voice mails were actually delivered to a cell phone?
 11             A    No.
 12                  MR. HIRALDO:      Object to the form.
 13      BY MR. KOHLMYER:
 14             Q    Is there any way that you can think of as you
 15      sit here right now based on your experience in this
 16      industry and having performed a lot of it sounds like
 17      ringless voice mail campaigns that you can think of
 18      without those disposition forms of us actually identifying
 19      who on those lists received ringless voice mails?
 20                  MR. HIRALDO:      Object to form.
 21                  THE WITNESS:      Rephrase the question for me.
 22      BY MR. KOHLMYER:
 23             Q    Is there any way for us to determine who on the
 24      list that we've been discussing today actually received a
 25      ringless voice mail?

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 97 of 121 PageID 538



                                                                     Page 97

  1             A    No.
  2             Q    On the invoices -- the invoices from Voicelogic
  3      to BDC -- I think we looked at three of them -- I believe
  4      your testimony was that you think they are duplicative of
  5      each other but I think there's two for 20,000, one for
  6      40,000 and some combination or part of those is what you
  7      were actually charged for.
  8                  Is it true that what you actually -- let's say
  9      it's 40,000.      That's for initiated ringless voice mails.
 10      Correct?
 11             A    Correct.
 12             Q    So you would have paid for 40,000 even if half
 13      of them failed and didn't result in anything?
 14             A    Correct.
 15             Q    Then just a couple more questions.           We spent a
 16      lot of time going through what Plaintiff's counsel was
 17      referring to as active leads list and we jumped through
 18      that production at starting pages.
 19                  You know what I'm talking about.           Correct?
 20             A    Yes.
 21             Q    Those are lists that are compiled after some
 22      initial marketing campaign or customer contact has
 23      occurred.    Correct?
 24             A    Correct.
 25             Q    So do you remember ever sending one of those

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 98 of 121 PageID 539



                                                                     Page 98

  1      active lists to Voicelogic for the purposes of initiating
  2      a ringless voice mail campaign?
  3             A    No.
  4             Q    If you had done that, there would be an email
  5      record of it.      Correct?
  6             A    Correct.
  7             Q    Was there any other way that you delivered a
  8      list of phone numbers to Voicelogic for the purposes of
  9      initiating the ringless voice mail campaign other than
 10      transmitting an Excel spread sheet or CBS file or
 11      something like that?
 12             A    No.
 13                  MR. KOHLMYER:      I don't have any more questions.
 14                  MR. HIRALDO:      A couple of follow-ups.
 15
 16                             REDIRECT EXAMINATION
 17      BY MR. HIRALDO:
 18             Q    Mr. Specht, when BDC paid Voicelogic for
 19      ringless voice mails, were those for attempted ringless
 20      voice mails?
 21             A    Yes.    They are actually -- excuse me.          They
 22      are -- strike that.      They are for minutes.
 23             Q    What does that mean?
 24             A    So a voice mail has a greeting which normally
 25      you have to count for about 20 seconds for.             Then you have

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 99 of 121 PageID 540



                                                                       Page 99

  1      a recording.      If the greeting and the recording exceeded
  2      60 seconds, you would actually only be able to transmit
  3      20,000 attempts with 40,000 minutes purchased.
  4             Q    I understand.      I guess my question is a little
  5      bit different.
  6                  Did Greenway ever pay BDC -- strike that.             Did
  7      BDC ever pay Voicelogic for ringless voice mails that were
  8      not attempted?
  9             A    No.
 10                  MR. HIRALDO:      That's all I have.        Thank you.
 11                  MR. MAGRUDER:      Do you want to read or waive your
 12             transcript if it's ordered?            He'll waive.
 13                  MR. HIRALDO:      We're going to order it, please.
 14             No paper.    Just an e-transcript.
 15                  MR. KOHLMYER:      Us too, please.        Same.
 16                  MR. MAGRUDER:      We don't need it.
 17
 18                              (The deposition concluded at 4:10
 19                              p.m.)
 20
 21
 22
 23
 24
 25

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 100 of 121 PageID 541



                                                                    Page 100

   1                     REPORTER'S DEPOSITION CERTIFICATE
   2      STATE OF FLORIDA )
   3      COUNTY OF MARION )
   4                  I, AMY J. SCHRECK, Registered Professional
   5      Reporter, certify that I was authorized to and did
   6      stenographically report the foregoing deposition of Justin
   7      Specht, Pages 1 through 99; that a review of the
   8      transcript was not requested; and that the transcript is a
   9      true and complete record of my stenographic notes.
 10                   I further certify I am not a relative, employee,
 11       attorney or counsel of any of the parties, nor am I a
 12       relative or employee of any other parties' attorney or
 13       counsel with said action, nor am I financially interested
 14       in the action.
 15                   DATED this 1st day of July, 2018 at Ocala,
 16       Marion County, Florida.
 17                                             __________________________
                                                AMY J. SCHRECK, RPR
 18
 19
 20
 21
 22
 23
 24
 25

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 101 of 121 PageID 542



                                                                    Page 101

   1                               CERTIFICATE OF OATH
   2      STATE OF FLORIDA )
   3      COUNTY OF MARION )
   4                     I, Amy J. Schreck, Notary Public for the State
   5      of Florida, do hereby certify that Justin Specht
   6      personally appeared before me on June 25, 2019 at 814 E.
   7      Silver Springs Boulevard, Suite A, Ocala, Florida and was
   8      duly sworn by me to tell the truth.
   9                     WITNESS MY HAND AND SEAL in the City of Ocala,
 10       County of Marion, State of Florida this 1st day of July,
 11       2019.
 12                                _____________________
                                   Amy J. Schreck
 13                                Notary Public, State of Florida
                                   Commission: GG249193
 14                                Expires: August 15, 2022
 15
 16                      Personally known ___ or produced identification
 17       _X__.       Type of identification produced: driver's license.
 18
 19
 20
 21
 22
 23
 24
 25

                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 102 of 121 PageID 543


    [& - 48th]                                                                      Page 102

                 &       18,000 42:17              62:11,12,13 64:1       69:22,25 71:1
     & 2:8               19 9:8                    64:11,23 65:18       28th 43:11 44:22
                         1:15 1:19                 67:24 69:18,25         58:19 60:8,10,20
               0
                         1:30 75:2                 71:20 73:7,12,25       62:15,21 66:15,25
     0001 51:22          1:42 52:25                74:15 75:1,13,16       67:21 68:6,8,12,18
     0001-2122.pdf.      1st 19:22 100:15          75:24 76:6 77:19       70:1,16,23
       51:15               101:10                  77:22,23 79:23,23    29 74:13
     0013 87:16                    2               82:10 91:8 92:21               3
     00196 1:4                                     100:15
     0743 87:16          2 55:5                                         3 55:1,4 56:20
                                                 2019 1:18 22:15
                         2,013 64:18                                      57:13,21,25
               1                                   101:6,11
                         2,122 86:20                                    30 20:23 48:9 75:4
     1 52:10 53:1 55:12 20 13:18 42:18           2022 101:14
                                                                        301 2:15
       61:8 63:3 91:25                           20th 56:3 63:10
                           52:19 98:25                                  31 75:18
       100:7                                     21 9:10 25:23 34:16
                         20,000 28:16 40:11                             32801 2:16
     1,291 84:16                                   35:17 36:1 40:8,23
                           40:13 55:13,24                               33301 2:4
     1,389 85:1                                    57:12 63:22 69:15
                           58:9,12 60:5,7                               34480 5:23
     1,487 85:9                                  2122 51:22
                           62:25 63:1,8,10                              35 76:19
     1,569 85:13                                 21st 43:11 44:22
                           64:1 65:11,13,18                             38 87:25
     1,657 85:18,20                                53:1,8,11,14,21,25
                           67:25 68:10,17                                         4
     1,745 85:25,25                                55:12,24 56:20
                           69:18,25 70:3,7,8
       86:11                                       57:17,22,25 58:3     4 3:3 53:2 57:11
                           70:17,24 71:21
     10 42:18                                      58:19 60:8,16          61:8
                           72:7,8 73:23 75:5,7
     10,000 28:18 40:15                            62:15,20,24 63:7     40 10:6 36:24
                           76:25 77:2,3 78:1
     100 2:9 3:6 13:20                             63:19,21 66:6        40,000 53:2,6,10,14
                           97:5 99:3
     101 3:7                                     22nd 92:20               53:24 54:3 56:2
                         20,001 78:6
     11 59:16 60:24 61:4 2011 9:11               23 58:7 69:24 70:20      61:7,21 62:22 63:7
       61:14,17 67:5,7                           2300 2:9                 63:10,11,21,22,22
                         2017 8:4 9:13 24:13
     11,000 31:21 41:12 2018 8:4 13:24 17:2      23rd 59:9                63:24 65:10 66:15
     119 90:24,25                                24 41:10 71:19           67:2,19 68:11,17
                           19:22,22 22:12
     12 61:14,15,20                              25 1:18 101:6            70:6,17 72:7 97:6,9
                           24:13,24 25:24
     120 2:3                                     25th 92:20               97:12 99:3
                           26:6 28:6,13,21
     13 87:18,21                                 26 9:11 56:24 59:22    407 2:11,17 32:5,6
                           31:8 34:17,21 35:2
     1400 2:15                                     73:5 75:1              34:5 41:14
                           35:17 36:1 37:12
     15 64:3 101:14                              26th 59:6              41 77:13
                           39:20 40:5,8,21,23
     15,000 40:17 93:2,3                         27 61:5 64:11,23       449 78:2
                           41:19 42:9,13,23
       93:5,12                                     65:18                45,000 73:11,11,16
                           43:22 44:4,11
     150,000 31:19                               271 89:20              450 80:17
                           48:15,21 49:4,10
     16 64:22                                    2729 5:23              48th 5:23
                           49:20,20,24 50:3,9
     17 66:20 70:21                              28 40:21 41:7,19
                           52:19,22 53:25
     18 33:4 67:23                                 42:9,13,22 43:22
                           55:9 57:12,18 58:8
                                                   63:22 67:24 69:18
                           59:22 61:5,23 62:3
                                    Veritext Legal Solutions
     800-726-7007                                                               305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 103 of 121 PageID 544


    [5 - attorney]                                                             Page 103

               5          94 3:4               advantage 31:24       appearances 2:1
     5 55:9 91:8          954 2:5                41:5                appeared 101:6
     5,000 74:3,7         98 3:5               advertising 9:11      appearing 2:6,12
     50 12:4 36:24        99 100:7             affirm 4:7              2:18 6:10
     515 2:3                        a          afternoon 31:15       appended 89:7
     533-4092 2:5                              age 9:8,9,11          applied 57:3
                          ability 23:24 76:14
     59 81:7                                   agent 48:11 50:13     approve 33:13
                            77:9
     5th 55:23 63:9                            ago 4:24 8:23         approved 11:24
                          able 5:10 31:23
                                               agree 94:24             12:4 33:10
               6            41:9 52:7 80:3,14
                                               ahead 19:10           approving 94:2
     6 58:6                 99:2
                                               alan 15:13 65:2,10    approximately
     6,670 74:4,10,16     accept 41:11
                                                 66:12 75:5 76:20      10:6 41:10
     60 99:2              access 17:8,17,18
                                               allen 15:11,22        area 9:8 10:8 21:7
     605-5908 41:14         29:3
                                                 16:25 19:15,23        30:17 35:11,22
     622-1772 2:11        accessed 18:2
                                                 20:2 27:15,18,21    asap 58:10
     6:19 1:4               47:17,20 48:2
                                                 27:23 28:2 33:12    ashapiro 64:24
                          account 71:3,10
               7                                 33:13,19,23 34:1      65:1
                          accounts 10:5
     7 59:4 71:20 73:7                           41:2,21,23 42:4     asked 11:7 20:25
                            43:17
       74:14 75:1                                74:10,25 91:5         21:15 33:19 45:16
                          accurate 70:11,12
     704-2962 32:5,6                           allowance 93:20       asking 16:10 18:23
                          act 8:16,19
       34:5                                    alternated 50:17        21:14 34:8 53:18
                          action 100:13,14
     72 31:22                                  american 71:8           54:21
                          active 48:8,9,9 74:3
     743 87:18,21                              amount 93:8           associated 34:10
                            74:7 81:16,20 82:2
     744 90:21                                 amy 1:22 100:4,17       60:4 89:1
                            82:6,9,12,15 83:12
     746 90:23                                   101:4,12            assume 42:12 63:21
                            83:16 84:18 85:3
     752 92:11                                 answer 14:12,14,19      95:6
                            85:11,15,22 86:1,5
     7th 73:15,16                                16:3,20,23 17:21    assuming 88:14
                            86:14,21,23 97:17
                                                 17:23,24 19:18      attached 75:6 80:8
               8            98:1
                                                 20:7,8 23:7 29:17   attachment 80:14
     8 61:7,22 63:24      actively 48:12
                                                 29:22 37:25 38:18   attempt 53:24 96:2
       73:12              actual 70:25 95:6
                                                 45:18 47:13 53:12   attempted 21:22
     814 1:20 101:6       added 89:5
                                                 53:19 54:11 72:13     63:18,21 98:19
     843-8880 2:17        addition 8:21 50:8
                                                 89:2                  99:8
     859 81:7 82:16,23    additional 31:19
                                               answered 45:17        attempts 53:20
     862 90:21              41:8 49:17 93:8,10
                                               answers 4:14            55:24 70:15 73:12
     8th 62:2,21 68:6       93:13
                                               anybody 15:7 31:9       73:17 99:3
       73:9,15,16         address 5:22,24
                                                 69:9                attending 5:8
                            6:17,20 7:2 29:12
               9                               apartment 10:20       attention 87:24
                            39:24 52:13 78:14
     9 63:2                                    apparently 80:20      attorney 14:18
                            84:9 87:3 92:3
     937 83:1                                  appear 19:15 73:8       15:1,4 69:12
                          addresses 81:13
                                                                       100:11,12
                            83:18
                                     Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 104 of 121 PageID 545


    [attorneys - campaign]                                                          Page 104

     attorneys 67:18       73:5 74:13 75:1,4       92:3,16 93:21 97:3   bit 14:22 24:6 99:5
       69:10               75:18 76:19 77:13       98:18 99:6,7         blvd 1:20
     audio 32:24 40:25     78:2 80:17 83:1       bdc's 12:14 19:7       bottom 52:3 58:7
     august 101:14         84:16 85:1,9,13,18      37:23 38:10,20         64:23 87:22
     authorize 34:1        85:25 87:21,22,24       51:13 59:12 71:3     bought 88:10
     authorized 100:5      89:20 90:21,22        bear 5:17 31:12        boulevard 2:3
     auto 10:15,21         91:1 92:11              94:4                   101:7
     automobiles 11:5     bdc 5:25 6:2,3,4,7     beginning 48:21        boy 5:25
       93:20               6:10,15,20,23 7:4,7     86:8,19              break 14:22 45:1,2
     automotive 7:11       7:14,22 8:2,5,10,23   begins 77:13 81:7        76:17 87:8,11,12
       12:13 22:25 23:17   9:12,14,18 10:2,5     behalf 1:6 2:6,12        87:13 95:23
       23:19               10:14 11:13,24          2:18 25:6,25 26:15   brock 2:14
     autonomy 11:22        12:16,20,25 13:4,5      27:5 29:15 30:1      brock.magruder
     available 45:13       13:8,15,22,25 16:7      40:9 42:14 43:23       2:17
     avenue 5:23           16:10,12 19:2,16        44:4,24 45:6 46:24   business 5:22,24
     aware 9:1 22:17       22:17 23:15,20,23       49:25 53:25 60:1       6:20,21 7:1,14 9:8
       25:3 47:15          24:8,15,16,18,25        61:22 64:8 79:8        11:8,9,23 12:4 14:2
               b           25:6,10,13,25           83:8                   71:11,13
                           26:14 27:3,4,9,13     belief 78:25           buy 91:18
     b 1:10
                           28:24 29:3,6,15,24    believe 22:16 24:24              c
     back 9:9 14:7 19:13
                           30:11,20,23 31:3        26:2 30:22,25
       21:2 31:8 43:9                                                   c 4:21
                           35:19 36:7,8 37:7       40:16 41:21 42:2,6
       50:20 56:8 66:14                                                 call 7:6,16 16:21
                           37:10,14,17 39:2        42:15 44:8 45:4,19
       67:4,11 75:6 78:17                                                 20:20 21:7 30:14
                           39:12,15,18,19          46:1,4 48:23 49:12
     bad 95:2                                                             32:4 33:1 35:3
                           40:4,22 42:19 43:9      49:15 54:7 56:4
     bank 71:3                                                            36:13 46:16 47:11
                           43:13,17,19,22          57:19,20 58:15
     base 29:2,3,6 30:12                                                  48:11 51:3 56:9,9
                           45:5,14,24 46:2,14      60:2 62:1,19 63:23
       34:18,20,21 35:1                                                   94:19 95:3
                           46:24 47:3,17,20        63:25 65:5,22 70:9
       44:8 50:18,20 62:4                                               called 42:8 70:5
                           48:2,6,15,16 49:4,5     73:18 75:11 78:23
     based 22:13 63:20                                                    71:21
                           49:24 50:9 51:14        79:10 80:19 82:1,8
       74:22 78:25 80:16                                                caller 34:10
                           51:19,21 52:14          82:11,14 83:10
       95:1 96:15                                                       calling 31:17 44:16
                           54:17 56:12,13,15       97:3
     bases 89:5                                                         calls 26:18 38:14
                           56:16 57:7,24 58:2    benefit 31:18
     basis 23:9,14                                                        50:12 71:24 72:11
                           58:3 61:21 63:18      best 20:8 48:10
     bates 51:21,22 52:2                                                  72:12,14 84:24
                           68:19,20,25 69:6,6    beyond 39:15
       52:10 55:1,4,5                                                   campaign 17:1
                           69:11 71:4,6 72:17    biggest 32:5
       56:20 57:11 58:6                                                   22:10,24,25 23:3
                           75:24 76:7 79:11      binding 6:12
       59:4,16 60:24 61:4                                                 23:16,25 28:6,13
                           80:3 82:24 83:4,7     bishop 31:15 32:3
       61:14,15,20 64:3                                                   28:14 29:15 31:8,9
                           83:16 84:1,19 85:4      32:19
       64:22 66:20 67:4,7                                                 35:17 40:9 44:2,3,4
                           85:16,23 86:1,6       bishop's 32:21
       67:22 69:15,24                                                     44:24 46:9 48:25
                           89:11 90:9 91:11
       70:20,21 71:19                                                     49:16,20,21,25
                                    Veritext Legal Solutions
     800-726-7007                                                               305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 105 of 121 PageID 546


    [campaign - consider]                                                             Page 105

       50:6 51:10 52:23        78:19,21,23 92:4     close 36:18            computer 51:24
       53:11 54:25 55:24       95:14 96:10          code 36:13,15            87:17
       56:20 57:9,17         cellular 29:16,25        80:24                concluded 99:18
       58:19,22 60:7,16        37:10 38:13,23       coincide 93:24         conclusion 26:19
       60:17,20 62:7,16        39:8 45:6,10 46:11   college 9:6              38:15 44:17
       63:13 64:1,8 66:7       46:21 55:20 79:5     column 78:6,17         conduct 43:22
       66:24 67:1,7,20       center 2:9 7:6,16        80:24 82:16 84:4,8     49:24 54:25 81:4
       68:6,6,9 69:22 70:1     11:8,9                 84:11 86:23 87:1     conducted 10:17
       72:20 73:9 79:23      central 10:7             88:7,7 89:1            14:13 22:25 23:4
       81:4,21,22 82:7,10    certain 36:12,21       combination 97:6         23:16 24:1 25:14
       83:24 85:7 91:11        93:23,24 95:1        combined 24:22           25:18 30:1 44:4,24
       91:16,21,23 93:22     certificate 3:6,7      come 10:1 11:7           46:24 47:8 57:17
       94:2 97:22 98:2,9       100:1 101:1            27:6 28:22 36:2        64:8 67:21 83:7
     campaigns 13:15         certify 100:5,10         74:7                 conference 5:9
       23:21 24:25 25:11       101:5                commencing 5:6         confirm 86:4,19
       25:13 26:3 29:14      chain 52:10            commission 101:13      confusion 63:16
       30:1 43:23 44:22      change 33:19           communicate              72:9
       45:24 46:23 47:2,8    changed 30:15 35:9       68:19                connected 71:9,13
       48:20,21 49:10,14       35:21 95:18          communicated           connection 8:24
       49:21 50:2,7,11       changes 5:12 33:16       24:7                   16:7 22:24 23:3,16
       59:10,14 62:11,16       63:17                communication            23:20 28:14 29:25
       62:18,21,23 68:15     charge 93:10,13          16:25 19:21            40:8 44:23 50:10
       68:22 69:7 73:2       charged 97:7           communications           53:11 56:22 59:8
       79:19,23 82:13        charles 5:25             12:18 69:2             59:13 76:9 83:6
       83:7,19,21 84:22      check 91:18            company 11:24            93:22
       96:17                 checking 71:11           14:3                 conquest 50:19,22
     canada 13:14            choice 45:11           compare 70:20            50:24 51:2,10
     car 7:12 8:3 9:8        chrysler 1:10,11       compatibility            58:10 59:1 65:12
       10:14,18,19 31:25       10:22 11:5 31:16       95:17                  66:1,2 73:19 74:4
       32:20                   31:19 32:3 50:25     competitive 50:25        74:10,16,19,20,20
     card 71:7,8,9,12,13       88:16 93:20            51:5                   74:23,25 75:10,12
     cars 9:25 28:3,9        city 101:9             compiled 97:21           75:15,20,22,23
     case 1:4 4:23,25        clarify 61:16          compiling 16:12          76:2,3,6,22,25
       5:18 8:21,22 12:11    clean 20:25 21:3,14    complete 11:22           77:16,19,21,23
       14:11 22:10 23:21     clear 62:9               51:19 100:9            80:4,9,18,23 81:11
       25:23 65:7            client 8:11 25:4,22    completed 9:5            88:4,8,13 89:11
     cause 4:8                 40:20                  35:12                  94:20
     cbs 98:10               client's 8:12          complex 10:20          consent 37:21,24
     cc 64:24 76:20          clients 8:23 12:25     compliance 93:19         38:21 39:4
     cell 29:12 39:21        clifton 1:6            comply 92:2            consider 9:15
       55:20 65:11,18

                                       Veritext Legal Solutions
     800-726-7007                                                                  305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 106 of 121 PageID 547


    [consistent - deploy]                                                             Page 106

     consistent 62:10         62:13,18 63:2         customer's 38:4        dci 1:4
     consists 51:21           64:20 65:7 66:4,5,8     88:11                dcjr 53:1 55:11
     consult 94:5             66:18,19 67:2 73:9    customers 9:18           65:6
     consultation 14:14       74:1 75:13,16,20        10:3 13:5 27:6,24    de 56:21 57:6
     consumer 8:16,19         76:10,15 77:1,6,10      28:7 42:10 44:9,13   deal 27:17
       37:15 38:10,21         78:3,12 79:5,12,14      48:8,9 50:24 57:1    dealer 23:18 28:23
       40:3 51:5 90:6         79:17,20,21,24,25     cut 80:21                34:20 56:4,10 65:9
     consumers 25:5           80:9,11,18,21         cv 1:4                   74:9 81:10,13
       27:11 28:20 34:14      81:21 82:17 84:14               d              93:11
       76:13                  84:15 86:24,25                               dealer's 34:18
                                                    d 1:10
     contact 12:20 65:2       87:2,6 88:13 90:7                            dealers 10:18,19,19
                                                    data 20:25 21:3,5,6
       97:22                  91:6,12 92:7 93:6                              10:24 11:22 12:6,7
                                                      29:2,3,6 30:3,5,12
     contacted 18:15          94:22,23 95:4,5                                61:6 89:4
                                                      34:18,20,20 35:1
       72:18                  97:10,11,14,19,23                            dealership 9:10,23
                                                      36:6 44:8 50:18,20
     contain 39:20            97:24 98:5,6                                   10:1 27:7,25 28:8
                                                      51:7 54:14,23,24
       80:23 83:18 84:4,8   correspond 52:5                                  36:19 40:1 42:10
                                                      62:4 63:12 65:25
       84:11                counsel 4:2 14:11                                44:14 56:6 64:14
                                                      77:16 79:2 81:2
     contained 39:21,22       16:2,18,22,23 20:6                             67:9 72:18
                                                      88:5 89:5 91:17,24
       90:9                   20:7 94:6,10 97:16                           dealership's 34:7
                                                    date 1:18 26:1,8
     contains 78:11           100:11,13                                    dealerships 7:12
                                                      40:20 52:19 54:17
       86:23                count 43:13 98:25                                10:14 11:25 67:13
                                                      55:12 59:21 61:1
     content 26:10 47:3     counts 43:16                                     67:16 68:16
                                                      63:6,11 64:11
     conversations          county 100:3,16                                deals 41:10
                                                      66:24 71:20 84:4
       14:10 16:17,22         101:3,10                                     debit 71:7,9
                                                      86:24 88:11 90:4
       20:5                 couple 6:16 15:17                              decided 11:23 41:7
                                                      92:4,18,19
     corner 52:3 87:22        97:15 98:14                                    70:7
                                                    dated 55:8 57:12
     corporate 6:7,10       court 1:1 32:8                                 defendant 1:12
                                                      58:7 61:5 64:23
     corporation 6:13       covered 81:25                                    2:18 65:7
                                                      67:24 69:17,25
       31:19                credit 71:12                                   defendants 8:21,22
                                                      73:7 74:14 91:8
     correct 8:6,8,8,9      criteria 95:1                                    12:11
                                                      100:15
       13:1 21:15,22 22:1   crm 91:19                                      defer 79:3
                                                    dates 43:11,14 50:9
       22:15 28:9 34:24     cross 3:4 94:14                                define 27:1
                                                      58:23 71:16 73:14
       35:3,23 36:19,21     csv 29:7                                       defines 26:23
                                                      82:16 92:20
       36:22 37:5,6,8,9     current 32:1                                   delete 19:9,11
                                                    david 5:25
       39:13 43:1,2,4,5     customer 21:5 38:3                             deleted 18:8
                                                    day 6:3 11:7 52:22
       45:7,8 48:3,4 49:5     44:7 50:19 71:22                             deliver 96:2
                                                      54:25 67:5 68:14
       49:6,7,8,11,14,18      73:23 87:1 88:3,4,5                          delivered 96:10
                                                      68:17 74:17 100:15
       49:22,23 52:11,14      88:10,21,24,24                                 98:7
                                                      101:10
       52:17,23,24 54:18      91:18,19,24 92:7                             depends 45:13
                                                    days 20:23 48:9
       55:9,21,25 58:20       94:19 97:22                                  deploy 58:12 61:7
                                                      71:22 73:13 74:17
       59:14,15 60:21,24

                                       Veritext Legal Solutions
     800-726-7007                                                                  305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 107 of 121 PageID 548


    [deployment - examination]                                                        Page 107

     deployment 55:12          73:21 74:11 77:17      16:16 18:24,25         20:1,19 22:4 46:14
       55:15,17 56:23          79:12 87:24 89:12      20:3,16 44:1 51:12     52:10,13,19 55:4,8
       57:13,21 58:8 59:1      93:22                  69:2,7,11 83:17        57:11 58:6 61:5
       59:9 60:10            directed 61:17         docusign 20:10           64:22 66:14 67:11
     deployments 59:2        direction 16:18,22     dodge 1:10,10            67:24 69:10,12,17
     deposition 1:15 3:6       20:6 94:24,25          15:15 31:16 32:4       71:19 73:6 74:14
       4:4,25 5:2,6,8,17     directly 10:23           32:20 41:3 50:25       74:18 75:2,5,19
       6:6,9 8:23 9:3 14:9     11:16                  88:16                  76:19 80:8,13,16
       14:12,16,24 15:2      director 32:20         doing 9:24 86:8          81:13,24 83:18
       21:21 22:19 37:21     disconnected 30:15     door 27:24               84:8 87:3 88:12
       99:18 100:1,6           35:10,20 95:19       dozen 6:16               90:5 91:5,14,15,19
     derrick 22:3 43:21      discounted 31:21       driver's 101:17          91:20 92:4 98:4
       52:16 69:17 73:6      discounts 41:8,12      drop 65:9 71:22        emails 17:4,7,19
       76:20                 discovery 16:19          73:25                  18:2,14 19:1,14
     description 3:15          19:1                 dropped 72:7,7           20:1,2 58:25 63:20
     designee 6:7,10         discuss 27:9,23        drops 73:25              74:22 80:10 81:25
     desk 17:11,13,17          28:2                 duly 101:8               82:4 90:18
       17:18                 discussed 14:18        dup 56:21              employed 6:15,23
     detail 21:9 94:18         23:23 27:20,21       dupe 57:6              employee 100:10
     determination 80:5        67:8 73:3,20,24      duplicate 56:25          100:12
     determine 80:3,14         76:1 91:14           duplicates 70:4        employment 9:4
       95:24 96:8,23         discussing 21:10       duplicative 97:4       encompass 9:22
     determining 95:22         75:19 91:10 96:24              e            ended 63:5 66:15
     dialed 83:11            disposition 21:17                               93:12
                                                    e 1:20 4:21 15:18
     dialing 7:18 24:20        22:8,14,21,23 23:2                          endorsed 12:1
                                                      99:14 101:6
       68:15                   23:19,25 29:23                              ensure 76:12 77:8
                                                    earlier 12:24 45:4
     difference 53:22          46:5 47:11 48:3                             entire 10:11 18:20
                                                    early 50:9
     differences 47:7          95:21,25 96:9,18                              29:1 30:3
                                                    east 2:3,15
       81:11                 distance 36:12 40:1                           ernest 2:8
                                                    education 9:3
     different 5:18            80:24                                       esquire 2:2,8,14
                                                    eisenband 2:2
       15:17 51:9 53:17      district 1:1,1 11:4                           established 58:18
                                                    eisenbandlaw.com
       68:14 99:5            division 1:2                                  estimate 24:10
                                                      2:5
     digital 7:5             dnc 35:19                                     event 41:5 61:6
                                                    either 29:7 36:24
     direct 3:3 4:16 7:5     document 19:7,8,9                               93:25 94:9
                                                      56:9 68:17 70:17
       24:20 36:3,4,7,9        19:12 46:13 59:19                           exact 68:13
                                                      71:7 79:22 82:12
       37:2,12,14 39:3,14      60:6 68:3 87:15                             exactly 6:16 16:15
                                                    electronic 20:11
       39:16,19 40:4 43:4      88:2                                          25:9
                                                    eliminates 21:6,7
       44:10,20 49:18        documentation                                 examination 3:3,4
                                                    elimination 41:5
       50:12,14 51:2,5,10      43:25                                         3:5 4:16 94:14
                                                    email 16:24 17:5,17
       54:21 58:13 62:5,6    documents 14:14                                 98:16
                                                      18:15,16,16,19,20
       62:17 65:17 68:15       14:23 16:6,10,12
                                                      18:20,22 19:21
                                       Veritext Legal Solutions
     800-726-7007                                                                  305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 108 of 121 PageID 549


    [examined - greenway]                                                               Page 108

     examined 4:14             60:8,8,10,16,20        101:2,5,7,10,13       front 51:16,17
     example 10:15,21          61:5 62:7,7,12,15    focused 81:2            full 13:11 95:20
     exceeded 99:1             62:20,21,24 63:7     folder 18:6             further 100:10
     excel 29:7 98:10          63:19,21,22,22       folders 18:5,7                    g
     exchange 75:19            64:11,23 65:18       folks 66:16
                                                                            gap 1:4
     excuse 98:21              66:6,15,25 67:21     follow 47:2 61:25
                                                                            general 15:14,14
     executive 11:4            67:24 68:6,8,18        94:9 98:14
                                                                              15:20 41:3
     exhibits 3:14             69:18,22,25 70:1     followed 33:21,24
                                                                            getting 53:16 71:23
     existed 22:14             70:16,23 71:1          56:13,16 58:4
                                                                              72:10,12
     experience 96:15          75:13 76:6 77:19       87:23
                                                                            gg249193 101:13
     expires 101:14            77:22 79:23 82:13    following 4:14 59:4
                                                                            gifts 91:19
     explorer 20:12            91:8 92:20             67:22 91:17
                                                                            girlfriend 15:6
     exposure 8:15          fiat 10:22 11:5         foregoing 100:6
                                                                            give 4:8 9:2 24:10
     express 37:20,23          93:19                form 12:21 19:17
                                                                              36:8 53:19 95:20
       38:20 39:4 71:8      fight 26:16               23:7 29:4,5,6 37:25
                                                                            given 5:2 30:10
     extend 31:17 41:7      figure 18:13              44:15,16 45:16
                                                                              38:11,21 46:10
     extent 16:21 26:18     file 20:12 29:8 30:3      47:13 54:11 60:13
                                                                              49:3
               f               30:5,7 51:14 75:6      72:23 80:1 81:14
                                                                            giving 53:6
                               77:16 87:16 90:17      82:18 83:9 84:5
     facebook 7:19                                                          go 5:18 19:10,12
                               98:10                  88:20 89:2,16,17
     fact 44:21                                                               25:14 52:6 86:17
                            filed 69:5                89:24 90:12 91:17
     failed 19:20 97:13                                                     going 5:16 31:8,12
                            files 20:25 21:3,14       92:8,14 95:10,21
     far 21:2 79:4                                                            37:3 51:13 65:12
                            filing 69:13              95:25 96:12,20
     fast 78:4                                                                66:2 87:9,10 91:25
                            financially 100:13      format 86:14,21
     fca 11:5,9,14,15,23                                                      97:16 99:13
                            financing 31:21         forms 20:13 25:17
       11:25 12:4,16,19                                                     good 31:15
                            find 19:13 20:12          96:9,18
       93:22 94:1                                                           gray 2:14,17
                               25:18                formulated 14:3
     fcapap.com 93:16                                                       greenway 1:10,10
                            finding 25:14           fort 2:4
     february 8:4 17:2                                                        12:9,10,13,13,16
                            fine 86:9               forth 78:17
       22:12,14 25:23                                                         12:20,20 15:15,19
                            finished 23:12 94:5     forward 41:15
       26:5 33:4 34:16                                                        18:6,25 19:2,14
                            first 14:3,3 22:17        54:23
       35:17 36:1 37:12                                                       23:4,19 24:1,6,7,15
                               24:7,18 25:22        forwarded 16:24
       39:19 40:5,8,21,23                                                     24:15,19 25:1,6,14
                               31:23 39:23 45:11      49:4 54:13 69:3
       41:7,19 42:9,13,22                                                     26:1,15 27:5,7,9,13
                               48:15 51:13 52:9       79:14 81:3
       43:11,11,22 44:22                                                      27:18,25 28:8,8,24
                               52:22 66:3 73:25     found 14:3,5,6
       44:22 49:10,16                                                         29:15 30:2 31:10
                               78:6,11              four 9:5 48:20
       52:19,22 53:1,8,11                                                     31:16 32:3,20 33:7
                            five 45:1 66:13           49:13 50:9 57:2
       53:14,21,25 55:9                                                       34:1 36:16 37:7
                            flip 50:20 89:20        frame 21:1
       55:12,23,24 56:3                                                       40:9 41:3 42:10,14
                            florida 1:1,21 2:4      franchise 10:18
       56:20,24 57:12,17                                                      43:1,23 44:4,14,24
                               2:10,16 5:23 9:6,7   friday 31:18 41:6
       57:22,25 58:3,7,19                                                     45:6 46:9,24 48:6
                               10:7 100:2,16
       58:19 59:6,9,22                                                        48:15,24 49:22,25
                                       Veritext Legal Solutions
     800-726-7007                                                                   305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 109 of 121 PageID 550


    [greenway - issue]                                                                  Page 109

       53:1 54:1,8 55:11     high 9:5               identifying 96:18       initiating 98:1,9
       56:12,15,22 57:3,9    highest 41:13          igancia 2:2             input 18:15,15,19
       57:16,24 58:2,8       hiraldo 2:2 3:3,5      illinois 10:12          inputted 17:10
       60:1 61:6,22 64:9       4:17,23 12:23        imagine 74:23           inside 9:23
       64:15,19 65:6,7         14:15 16:5 17:3      inaudible 31:18,19      instruct 14:12
       67:15,21 68:1,20        19:25 20:14 23:11       32:4                   16:20 20:7 30:20
       68:25 69:3,6,9,19       26:21,25 28:12       inbox 18:8                35:6 57:24 61:21
       71:21 72:22 73:1,7      32:10 38:6,17 39:1   incentive 41:10         instructed 30:4,7
       76:14 77:10 79:9        39:6 44:19 45:1,3    incentives 31:20          35:2,5 41:11 46:20
       82:24 83:4,8 84:2,4     45:20 47:16 52:8     include 37:1              53:24 56:6,12,15
       84:19 85:4,16,23        54:15 60:15 61:15    included 18:22            58:2 62:25 63:9,10
       86:1,6 87:16,16,17      61:18 72:25 80:2        40:2                   79:16
       87:20,23 88:16,18       81:19 82:20 83:13    inclusion 81:13         instruction 33:21
       88:25 89:12,14          84:7 86:12 87:11     income 36:14,21,23        33:24 35:13 46:10
       90:7,17,20 91:6,11      87:14 88:23 89:10       37:1 76:10 77:5        53:15 55:23 56:13
       92:2,16 96:9 99:6       89:19 90:1,14 91:4   increase 56:2 63:4        56:17,19 58:4
     greenway's 69:10          92:10 94:4,8 95:10   incredible 31:24          62:20
       94:9,19                 96:4,12,20 98:14     independent 10:18       instructions 30:10
     greeting 98:24 99:1       98:17 99:10,13          14:13                  61:25 67:12 73:8
     guess 71:23 72:10       history 9:4            index 3:1               intent 45:9 93:5
       99:4                  hit 65:12 66:2         indirectly 11:17        interested 84:14
               h             hold 55:12,15          individual 10:25          87:6 100:13
                             home 6:24 29:12           51:5 52:16           internet 14:6 48:10
     h 2:8 4:21 15:18
                               39:22,24 55:18       individually 1:6          81:15 91:19
     half 7:15 71:23
                               76:10 78:14 79:3     individuals 6:23        inventory 41:5
       97:12
                               81:3 92:3               18:16 29:9 35:3,21   invite 31:17
     hand 2:8 4:5 52:3
                             homer 55:17               35:25 39:2 43:3      invoice 59:5,8,20
       87:22 101:9
                             hour 35:11                47:5 48:5,14 49:22     59:21,23,25 60:4,9
     hang 91:2
                             hours 66:13               50:15 72:18 77:9       60:17,21 61:2,14
     happened 35:16
                             household 36:14,21     industry 7:8,10 8:3       64:7 66:23 67:5,6,6
       63:6 70:2 72:9
                               36:23 37:1 76:10        96:16                  67:14,15 69:24
     happy 41:13
                               77:5,5               information 5:19          70:1,5,6,8,10,22,23
     he'll 99:12
                             huge 41:6                 11:19 21:11,12         92:14,15,18,19,24
     hear 5:10 6:8 18:10
                             huh 58:21 88:8            28:20,25 29:11         93:4,12
       31:13 32:11 40:12
                             hundred 31:23             37:15,18 39:20       invoiced 93:9
     hearing 41:15
                                        i              79:11 81:17 90:9     invoices 47:24
     help 9:25,25 10:1
                                                    initial 97:22             60:12 70:4,14 71:4
     helped 10:19 14:2       idea 21:10
                                                    initially 5:16 54:24      71:6,16,17 97:2,2
     helping 82:4            identification
                                                    initiated 95:7,12       involved 94:1
     hey 70:6                  101:16,17
                                                       96:9 97:9            issue 23:21
     hi 41:2                 identified 34:4

                                       Veritext Legal Solutions
     800-726-7007                                                                   305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 110 of 121 PageID 551


    [issued - little]                                                                    Page 110

     issued 16:16             39:15,18 41:23       launched 13:15              59:1 62:5,5,6,6,17
     issues 95:18             42:19 43:6 44:7      law 2:2                     62:17,17 63:15
     items 18:8,8             45:5,13,14,18 46:2   lawsuit 15:5,22,25          65:11,12,13,17,17
               j              46:19 47:14 50:2,5      16:7 22:17 69:5,13       66:1,2,3,3,9,16,17
                              51:7 53:12 54:3,12   lead 21:12,14 28:20         71:22 73:19,20,20
     j 1:22 4:21 100:4
                              57:23 58:25 59:16       37:15 80:25 81:16        73:23,24 74:3,4,7
       100:17 101:4,12
                              63:11,18 67:10          81:16,17,20,25           74:10,11,16,18,20
     january 9:13 19:22
                              69:9 70:18 72:24        82:16 84:4,14            74:21,24,25 75:10
       24:13,24 26:5,7,9
                              73:1,4 78:4,16,22       86:23                    75:12,12,15,20,22
       28:6,13,21 31:8
                              78:23 79:19 80:22    leading 28:11               75:23 76:2,3,6,6,7
       34:21 35:2 48:15
                              81:1 82:21 83:23     leads 48:10,10              76:22 77:12,17,19
       49:4,10,20 62:11
                              87:9,25 88:14,14        49:17 54:21 74:4,7       77:22,23,25 78:2,9
       64:1 73:25 82:10
                              88:19,19,21,22          75:6,13 76:25            78:11 79:4,7,11,14
     jeep 1:10,11 31:16
                              89:3,15,18,21 90:9      77:25 78:8 82:2,6,9      79:20,22 80:8,9,18
       32:4 50:25 88:17
                              90:15,16 95:2           82:12,15 83:3,6,12       80:20,23 81:2,7,12
     jersey 65:5
                              97:19                   83:16 84:1,3,18          81:12,16,16,17,20
     join 38:16
                            knowledge 19:21           85:3,11,15,22 86:1       82:1,15,23 83:3,6
     july 100:15 101:10
                            known 101:16              86:6,15,22,23            84:18,21,24 85:3,6
     jumped 97:17
                            knows 43:13               97:17                    85:11,15,22 86:1,6
     june 1:18 101:6
                            kohlmyer 2:8,8 3:4     legal 26:19 38:14           86:8,14,15,19,22
     justin 1:15 3:2 4:13
                              26:16,24 28:11          44:17                    86:23 88:3,4,4,5,8
       4:20 26:18 52:14
                              32:8 38:14,24 39:5   letter 26:17                88:13,22,24,24
       100:6 101:5
                              44:16 61:13,16       liability 8:12,13           89:11,12,14,23
               k              82:18 83:9 84:5      license 101:17              90:3,10 91:16,25
     keep 14:18 21:2          86:11 89:16 94:12    lift 76:25                  92:3,7 94:20,20,20
       22:9 72:17,22 87:9     94:15 95:11 96:6     line 30:21 45:15,22         95:1,3 96:24 97:17
       87:10                  96:13,22 98:13          65:6 73:6                98:8
     keeps 22:8               99:15                list 29:9,11 30:14       listed 36:13 82:12
     kind 38:11 42:20                 l               34:18,23 35:25        lists 43:7 49:1 74:5
       50:17                                          36:3,4,7,8,8 37:2        74:19 80:4,15 84:1
                            l 4:1,20,20 15:18,18
     kindly 4:18                                      37:11,14,14,17           84:3 86:5 89:6,7
                            label 52:2
     know 5:13 6:16                                   39:3,3,14,15,18,19       94:16,18,19,21
                            labeled 51:21 87:21
       10:25 11:6 12:16                               40:4,4 42:24,25          95:8,25 96:19
                              90:21
       12:17 13:11,17,21                              43:4,4 44:9,9,20,21      97:21 98:1
                            labeling 87:23 91:1
       13:25 14:5,17                                  44:23 47:4 48:5,7     listservicedirect
                            land 30:21 45:15
       15:16 18:18 19:4                               48:14,19,22 49:3,7       65:1
                              45:22
       19:14,18,19 23:6                               49:16,18 50:19,22     listservicedirect.c...
                            landline 30:24 31:4
       24:3 25:2,9,13                                 50:24 51:1,1,2,4,5       64:24
                            laptop 17:11,15
       29:17 31:2,3,6,13                              51:9 54:7,18,20,21    little 14:22 24:6
                            las 2:3
       34:8,9,23 37:17                                54:21 56:21,22           99:4
                            lauderdale 2:4
       38:1 39:2,10,11,12                             57:6 58:10,12,13

                                      Veritext Legal Solutions
     800-726-7007                                                                    305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 111 of 121 PageID 552


    [live - misheard]                                                           Page 111

     live 7:18 24:20               m            90:11 92:1,23 95:7   meaning 7:12
       48:11 50:12,13      m 4:20               95:20 96:10,19        20:18 21:20 25:20
       68:15 83:11,21      madam 32:8           97:9 98:19,20 99:7    26:19 35:19 47:3
       84:24               magruder 2:14       maitland 2:9,10        52:2,13 55:18 60:3
     locate 16:15           12:21 14:10 16:2   management 41:11       60:16 66:3 79:11
     located 5:24 6:17      16:17 19:17 20:5   manager 11:4,4         82:1
       7:1 10:7,10 11:11    23:7 37:25 38:16    14:2 15:14,15,20     means 37:24 53:6
       13:13 17:4 65:4      44:15 45:16 47:13   41:3                  56:25 58:12 72:12
     locating 18:14         52:5 54:11 60:13   manager's 91:20       meisenband 2:5
     location 1:20 6:21     72:23 80:1 81:14   manny 26:16 61:13     memory 82:5
       17:13                88:20 89:2,17,24   manuel 4:22           mentioned 15:6
     logos 93:23            90:12 91:2 92:8    manufacturers          68:24 83:11
     logs 23:25 47:11       99:11,16            10:16,21             message 26:10,12
     long 7:14 22:7        mail 7:5,20 8:25    march 19:22 44:1,4     32:11,13,15,23
     longer 8:5 19:5        13:1,4,5,16,23      44:11 49:10,20,24     33:1,3,5,11 34:11
       21:24 30:15 35:10    21:22 22:20,24      61:6,7,22 62:2,13     34:13,16,21 35:13
       95:19                23:3,13,15,21       62:16,21 63:24        35:22 36:1 37:3
     look 18:4 25:17        24:20,21 25:3,11    68:6 71:20 73:7,9     38:12,22 40:20,22
       29:21,23 41:15       25:22 27:4,10       73:12,15,16 74:14     40:23 41:1,2,20,21
       51:12,13 52:9        29:14 30:1 43:23    75:1,15,24 77:23      42:1,3,5,8,9,23
       57:11 58:6 59:16     44:3 45:14,22,24    79:23 81:21 82:1,6    44:6,11,12 47:4
       61:4 63:3 64:3,22    46:7,23 48:20,20   marion 100:3,16        72:19 73:2
       67:22 69:15,24       48:25 49:9,13,25    101:3,10             messages 13:6 25:4
       70:20 71:19 73:5     50:12,14,17,19,20  market 48:12           26:20 27:3,4,10,21
       74:13 75:4,18        51:10 52:23 57:17 marketing 7:6 9:15      27:24 28:3,13
       76:19 77:12 80:17    58:19 64:7 66:23    9:19 11:24 26:12      29:16 39:7 40:7
       81:1,6 90:2          68:4,15,16 70:15    26:15,19,23 27:1      42:13 43:14 45:5,9
     looked 97:3            73:9,12,17 81:4     50:10 97:22           46:2,10,20 56:13
     looking 54:24          83:7,19 84:21 85:6 master 71:7            56:16 57:2 62:2
       58:25 60:6,23        91:11 94:2 95:12   mastercard 71:9        63:18
       61:14,15,19 66:20    95:13 96:17,25     materials 93:21       messaging 7:19
       67:4,6,11 70:14      98:2,9,24          matt 31:15 32:19       26:15
       79:7 80:18 87:20    mailing 93:22        32:21                messenger 7:19
     looks 66:9 81:10,15   mails 7:25 25:17,25 mean   7:17 8:14      met 11:7
       86:20 88:3,5 89:7    26:14 28:21 29:18   12:2 18:12 21:4,17   middle 1:1
       89:25 91:13          30:23 31:3 43:10    38:7 45:12 50:22     mind 14:18
     lot 50:7 68:14         50:8,16 53:7,10,14  53:5 54:10 55:15     minimum 36:14,25
       81:17 82:4 94:16     53:25 59:23,25      58:11 61:11 72:2     minute 45:1 56:8
       95:17 96:16 97:16    60:4,7 61:22 62:22  72:11 88:8 93:18     minutes 98:22 99:3
     lower 56:15            67:13 68:21 71:1    98:23                misheard 61:17
                            72:15 79:8,17
                                    Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 112 of 121 PageID 553


    [missed - page]                                                                   Page 112

     missed 19:20 31:16     noted 19:1               92:8 95:10 96:12     operations 24:3
     model 29:13 84:11      notes 100:9              96:20                opportunity 31:24
       84:13 87:5 88:9      november 8:4           objection 19:17          32:1 41:15
       90:4 92:4              13:24 24:12            26:17 28:11 38:24    opposed 26:20
     money 35:9 37:4        number 3:15 32:5         39:5 96:4            order 14:23 15:2
     month 50:17,18           32:25 34:4,6,7,10    obtained 39:16           16:15,18 17:18
     months 31:22             35:8,9,10 38:4,23      51:1 79:11 89:14       20:13 25:17 29:21
     move 57:24 58:3          43:10 46:7 52:2,6    obtains 37:17            33:1 38:9,9 42:10
     moved 21:6 30:16         55:1,4 56:2,16,20    ocala 1:21 5:23 9:6      44:14 63:17 70:3
       35:11,22 57:21         58:6 59:16 60:3,24     9:6,9 100:15 101:7     91:17 92:14 99:13
       95:2                   61:4,20 64:3,22        101:9                ordered 25:16
     multiple 68:16           66:20 67:5,7,23      occur 11:21 17:25        99:12
               n              69:15 70:10,21         20:22 24:23 58:16    ordering 56:10
                              73:5 74:13 75:1,4      72:4                   63:5
     n 4:1,21 15:18,18
                              75:18 78:8,18,18     occurred 22:10,11      orders 47:22,24
     name 4:18,22 10:25
                              85:1,19 87:23 90:5     24:11 26:5 41:18     original 74:20 76:3
       13:8,11 15:16 17:9
                              90:21,22 91:25         46:16 48:21 50:2       76:5,22,24 77:21
       17:10 29:12 32:3
                              95:2,8,8 96:2,3        59:9 60:8,12 62:11     93:5
       34:2 39:23,23
                            numbers 29:16,19         97:23                originally 79:1
       51:14 68:24 78:12
                              29:25 30:14,16,21    ocoee 9:7,8            originating 20:12
       87:1 92:3
                              30:24 31:4,10 35:7   offer 7:22 8:2 9:18    orlando 1:2 2:16
     nation 10:11,11
                              35:14,20,20,21,21      9:20 10:2,14,15,17     11:12 55:11 65:6
     national 93:24
                              35:23 36:8,13          47:11                outbound 43:13
     need 5:18 29:21
                              37:11,11 39:12,16    offered 7:21             50:12
       41:9 56:25 57:12
                              39:21,22 40:3        offering 8:10          outcome 21:21
       61:7 67:25 87:8
                              42:22 45:25 46:11    offers 8:5 12:25       outlook 17:6,7,18
       91:17,18,19 99:16
                              55:18,20 57:1          41:11                  18:2,3,19 19:6
     needed 19:13 70:4
                              65:11,18 78:19,24    office 17:13           outside 35:11,22
     needs 38:3 91:16
                              79:5,17 86:7 94:25   okay 5:10,14,15        owned 51:8
     never 11:15 15:21
                              95:1,6,8,18 96:1       67:19 78:4 81:8                p
       48:2 59:12 65:21
                              98:8                   85:10,14 87:19
       66:10                                                              p 4:1,21
                                      o              88:1 90:19 91:3
     new 10:18 31:25                                                      p.m. 1:19,19 52:25
                                                     92:12
       32:20 65:5,13 66:9   o 4:1                                           53:2 55:12 57:13
                                                   olas 2:3
       74:3,4,5,10,20,23    oath 3:7 101:1                                  57:21,25 61:8 75:2
                                                   ones 25:5 44:12
       74:25 75:10,20,22    object 12:21 23:7                               99:19
                                                   op 93:15
       76:2 77:18,22 80:9     37:25 38:14 44:15                           page 3:2,15 52:6,9
                                                   open 80:13,13 81:5
     non 51:14                44:16 45:16 47:13                             54:7 59:4 61:4 63:2
                                                     87:15 90:17
     normal 23:9              54:11 60:13 72:23                             63:3 67:22 75:4
                                                   opened 9:12
     normally 98:24           80:1 81:14 83:9                               80:17 81:7 82:16
                                                   operating 71:3
     notary 101:4,13          84:5 88:20 89:2,16                            82:23 83:15 86:7
                              89:17,24 90:12                                86:10,20 87:25
                                      Veritext Legal Solutions
     800-726-7007                                                                 305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 113 of 121 PageID 554


    [pages - purchase]                                                                Page 113

     pages 86:21 90:24        38:4,13,23 39:21     potentially 60:23         52:3 81:6 86:4,5
       90:25 97:18 100:7      39:22 42:7 57:1      power 37:8                87:21 90:21 97:18
     paid 70:5,9 71:4,17      78:21,24 87:5 92:3   practice 48:11          products 12:6,7
       97:12 98:18            92:4,4 94:25 95:2      60:11                 professional 100:4
     paper 99:14              96:3,10 98:8         pre 39:7                program 93:20
     parameters 36:9,11     phones 78:20 79:3      premiums 91:18          promotional 9:16
       37:2 51:4 76:1,2,9   pick 20:19             preparation 14:11         9:19 93:20,21
       76:12 77:8           picton 1:6             prepare 14:8,23         promotions 5:25
     parkway 2:9            piece 80:20              15:2 16:18              6:2,4 41:8
     part 37:1 53:1         pine 2:15              prepared 42:1,2         promotions.com.
       69:18 80:17 82:6,9   place 47:22,24         prerecorded 28:3          52:14
       82:12 97:6             58:14 59:2 79:16       38:12,22 40:7,22      propounded 4:15
     parties 4:3 100:11     placed 63:17 70:3        72:19 73:2            protection 8:16,19
       100:12               plaintiff 1:8,17 2:6   presented 51:23         provide 7:5,7,18,19
     party 36:5 51:14         4:23 25:23           presently 10:5            11:19 28:24 29:3,4
     password 17:9,10       plaintiff's 51:20      preservation 69:11        29:6,24 32:25 36:8
     pause 94:7               97:16                preserves 69:6            37:14 48:24 50:10
     pay 47:24 71:6 99:6    platform 13:6,8,16     pretty 65:24              86:7 92:3
       99:7                 play 31:13             previous 42:16          provided 6:18 7:2
     peak 41:13             please 4:6 9:4           67:11                   11:13,15 13:4
     people 6:15 7:1          41:14 54:8 56:21     previously 66:17          21:11 24:19 29:1,5
       10:1 21:6,7 28:4       59:17 63:15 64:3       73:24                   30:3 31:10 38:3
       30:16 34:23 36:18      65:10 66:20 69:15    prior 5:5,6,8,17          39:3,19 40:4 43:3
       37:7 43:6 48:11,12     71:19 73:5 74:13       7:21 9:3 22:19 26:1     43:19 47:3 48:6,8
       63:1 95:8,19,25        83:1 84:16 85:1,9      26:3 37:21 52:22        48:15 49:22 57:7
     percent 31:21            85:13,18 89:20         62:10 67:5              66:10 74:9 75:12
     perfect 26:24            90:22 92:11 99:13    privileged 14:17          75:15 76:3,7 77:16
     perform 91:12            99:15                probably 19:5             77:19,22,23 78:11
     performed 21:12        plsubpoena 51:15         24:12,21 54:22,23       80:24 81:10,12,21
       96:16                plus 65:13               70:11 74:23 77:16       81:23 82:24 83:3
     period 7:22 8:2        po 38:4,7                78:1                    83:16 84:1,3,19
       13:3,9 24:14         point 5:12 15:5        procedure 23:10           85:4,15,23 86:1,6
     permission 38:11         16:9 27:9 80:5         23:14                   88:25 89:12 92:15
       38:22                  94:22                process 21:8 86:3         93:21
     person 18:21           policy 19:7,8,9,12     produce 20:15,24        provides 9:14 36:5
     person's 18:20         portion 55:4             20:25                 public 101:4,13
       95:14                position 15:19         produced 18:24,25       pulls 18:20
     personally 31:17       possibly 71:5,18         80:21 88:18 101:16    purchase 37:5 38:9
       45:21,23 101:6,16    potential 8:12,13        101:17                  42:25 49:22 76:14
     phone 20:19,19           8:15 50:5 75:13      production 19:2,15        77:10 94:20
       22:5 29:12,12,13       84:14                  19:16 51:19,24,25

                                      Veritext Legal Solutions
     800-726-7007                                                                  305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 114 of 121 PageID 555


    [purchased - report]                                                             Page 114

     purchased 44:9        ram 31:16 32:4            85:8                   52:2 75:23 76:6,22
       49:18 58:13 60:10     50:25 88:17           receive 57:1             77:18 97:17
       62:5 88:10 89:8,9   ran 71:23 72:10         received 25:23         reflect 71:3,16 78:8
       89:11 90:6 99:3     rare 23:14                40:20 42:25 59:12    reflected 46:13
     purchasers 31:23      ratio 95:16               60:17,21 66:17         60:24 61:1 64:17
     purchasing 37:8       raw 43:6                  84:4 96:19,24          67:7 77:25 82:15
       51:7                rbm 8:10 24:25          receiving 72:19          82:23 83:17 92:23
     purpose 27:6,10,20      57:13 58:8 73:7       recipients 72:14         93:4
       27:23 28:2,7 42:9     91:21,23              recognize 32:13,15     refresh 82:5
       44:13 47:20 76:12   rbms 7:23,24 8:2        recommended 12:5       regal 22:25
       77:8                  61:7 65:10 66:16        12:16                regarding 15:5
     purposes 48:19,24       69:18 91:20           record 4:19 25:10        17:1 56:19 69:22
       90:10 98:1,8        reach 24:15,15            33:1 51:18 61:13       72:17
     pursuant 53:15          26:18 41:14 69:6        61:19 62:9 67:17     regional 23:17
     push 57:13            reached 66:12             72:17,22 80:7        regions 10:13
     put 52:7              read 40:25 41:19          86:17 87:20 90:20    registered 100:4
               q             42:4,6 99:11            98:5 100:9           registry 21:8 36:14
                           reading 4:3             recorded 32:16,23      related 64:15,19
     qualify 37:4,5
                           really 16:8 37:13         33:3,14,17 39:7        69:7 88:16 91:21
     quality 81:2
                             41:22 68:13 81:1,4      41:19,21,23 42:7,8     91:23
     quantity 60:3
                           reason 18:23 47:18      recording 31:13        relation 67:20
       64:17 67:2,19
                             53:13                   32:17,24 33:8,11     relationships 10:13
       68:13 69:25 70:23
                           reasons 95:17,20          33:20,20,24 34:2,5   relative 100:10,12
       70:25 93:1
                           recall 4:22,24 5:5        41:18 42:4 47:3      remainder 81:6
     question 6:8 14:19
                             12:15 16:1,6 18:1       99:1,1                 86:4
       17:25 18:10 26:18
                             20:21 22:6,18,19      records 75:7           remaining 35:14,23
       29:17,22 38:19
                             24:9,17 26:8,10       recreate 23:24           86:5
       53:12 85:22,25
                             27:22 28:15,19        redacted 67:13         remember 63:3
       96:21 99:4
                             29:10 33:3,18         redactions 67:17         81:24 97:25
     questioning 52:1
                             34:12 36:24 37:13     redirect 3:5 98:16     remove 30:14,20
     questions 4:15 5:17
                             37:20 39:25 40:2,6    reduce 94:25             35:2,6,19,20,20,21
       18:23 94:9,10,12
                             40:10 41:22 42:15     refer 6:3 7:23           56:25
       95:23 97:15 98:13
                             43:24 46:12,22          86:18                rep 65:2
     quick 9:3
                             47:9 48:16 50:1,4,7   reference 44:1         repair 38:9
     quickly 78:17
                             56:11 58:1,17,24        57:16 68:2,4,5,8     rephrase 19:11
     quite 71:18
                             60:9 63:20 64:10        71:12 73:19 76:21      96:21
               r             64:16 65:24 68:13       77:21 81:25          replaced 70:8
     radius 88:6,25 89:5     69:8,14 70:17 71:2    referenced 56:23       report 29:23 43:9
       89:6                  72:5,8,9 79:4 81:1      74:18 75:1             43:17,20 46:5 48:3
     raise 4:5               81:22 82:3,19,22      referring 6:4 7:25       59:13 100:6
                             83:10,20 84:23          8:18 12:10 36:15

                                      Veritext Legal Solutions
     800-726-7007                                                                305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 115 of 121 PageID 556


    [reported - send]                                                                  Page 115

     reported 1:22          responsive 16:13         79:8,16 81:4 83:7     schedule 53:6 61:7
       36:14 43:16            16:16 17:19 18:3       83:19,24 84:21        school 9:5
     reporter 4:5,11          18:14 20:4,16          85:6 90:11 91:10      schreck 1:22 100:4
       32:8 100:5           rest 86:20               91:25 92:23 94:2        100:17 101:4,12
     reporter's 3:6         result 72:18 73:2        95:7,12,13 96:2,17    script 33:5,7,11,13
       100:1                  95:13 97:13            96:19,25 97:9 98:2      33:20 42:1,2
     reports 21:1,2,15      retail 9:10 31:22        98:9,19,19 99:7       scroll 78:4,17 86:3
       21:17,18,20,25         88:11 92:4           ro 38:3,7               scrub 21:5,5 30:7
       22:8,14,21,23 23:2   retain 12:14           robert 10:25 15:9         30:13 54:25
       23:13,16,20 47:12    retention 19:7,8,9     robinson 2:14           scrubbed 49:7
       75:6                   19:12                robinson.com 2:17         94:17
     represent 4:23         review 14:13,23        rolled 92:14            scrubbing 21:8,12
       40:19                  48:3 71:15 100:7     rough 24:10               30:11 35:12
     representations        reviewed 18:24,25      rpr 1:22 100:17         se 5:23
       22:13                  21:20 44:12 46:5     rules 5:5               seal 101:9
     reproduce 23:25          68:3 94:18           run 33:7                search 17:18 18:2,9
     request 19:1 20:15     reviewing 83:17        running 59:11             18:11,12,21 20:3
       20:22 23:19 37:10      94:2                   68:15                 searched 20:10,12
       65:19 69:6 76:25     right 4:5 39:15        rv 10:19 31:19          searching 20:1
       79:4 92:2              52:3,9,20 60:18      rvms 55:17              second 31:12 41:18
     requested 23:9,13        61:19 87:22 90:25              s               70:8 91:2
       23:15,18 36:7,12       96:8,15                                      seconds 98:25 99:2
                                                   s 4:1,1,21,21 15:18
       75:24 79:2 91:11     ringless 7:20,25                               see 5:10 25:16 52:4
                                                   safe 95:6
       91:24 100:8            8:24 12:25 13:4,5                              53:3 54:6 55:6,11
                                                   sale 32:5 90:4
     requesting 37:11         13:16,23 21:22                                 57:14 59:4 61:9
                                                   sales 15:14,20 29:1
       54:20 69:11 75:5       22:20,24 23:3,13                               64:12 65:15 69:20
                                                     32:4 41:3 44:7 48:5
       76:24                  23:15,20 24:21                                 71:25 75:8 78:6,16
                                                     48:14,25 50:12,18
     required 93:10,23        25:3,10,17,22,25                               82:16 87:17,22
                                                     50:20 54:17 55:17
     requires 38:21           26:14 27:4,10                                  88:7 91:13 93:15
                                                     62:4,16 63:1 65:2
     residential 29:19        28:21 29:14,18,25                            seen 12:18 15:17
                                                     66:16 81:12,16
       30:21 45:25 46:7       30:23 31:3 43:10                             sell 9:25 10:1 28:3
                                                     89:4,23 90:2 92:19
       55:18 78:20            43:23 44:3 45:14                               28:8 42:11 44:14
                                                     93:25
     resides 80:25            45:22,24 46:7,23                               55:12,16
                                                   saturday 31:18
     resp 51:22               48:19,20,25 49:9                             send 19:20 20:18
                                                   save 32:2
     respect 30:11 35:16      49:13,25 50:8,15                               22:23 23:2 33:10
                                                   saw 43:25 80:10
       53:19                  52:23 53:10,14,25                              33:23 35:13,22
                                                   saying 21:10 66:1
     respective 4:3           57:16 58:18 59:23                              40:22 42:21 46:20
                                                     66:11 68:10 75:6
     response 16:19           59:25 60:7 61:22                               54:8 56:4,6,9,12,15
                                                   says 54:7 61:12
       18:24 19:1,3 51:13     62:22 64:7 66:23                               56:21 60:11 61:21
                                                     72:3,8 78:16,18
       51:14,19 54:6          68:4,16,21 70:15                               63:7,9,10,15 65:10
                                                     84:8,11 93:15
       66:14                  72:14 73:9,12,16                               65:17 67:12,25

                                      Veritext Legal Solutions
     800-726-7007                                                                  305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 116 of 121 PageID 557


    [send - subsequent]                                                                Page 116

       69:10 70:8 89:6         77:17 79:5,12        sold 73:1              staffing 9:20
       91:25 93:5              81:12,17 89:5,12     solicitation 27:2      stan 32:3
     sending 53:16             89:23 90:2 92:7        28:7                 standard 23:9,14
       66:15 93:13 97:25       95:19                solicitations 27:5       30:13
     sense 26:21             services 7:5,6,6,7     solicited 82:2,6,9     standing 26:17
     sent 16:10 18:8           7:16,18,19,20 8:5    somebody 27:13         stands 93:19
       19:21 22:21 25:4,5      8:10 9:14,15,16,19     95:2                 start 57:13 77:20
       25:25 26:14 27:3,4      9:20 10:14,15,17     sorry 6:8 17:21        started 9:7 14:3
       27:11 28:14,21          10:18 12:6,7,14,25     18:10 23:12 31:16      41:5 91:17
       29:15,16,19 30:23       13:1,4 14:1 24:21      40:12                starting 97:18
       31:4,6,9 34:16,21       50:10                sort 88:22             starts 55:5 87:23
       35:1 36:1 37:2 40:7   set 96:7               sounds 96:16           state 4:18 52:25
       40:9 42:13,23 43:7    shapiro 65:2,4 75:5    southeastern 11:8        65:9 73:11 100:2
       44:6,7,8,11 45:5,6      75:19 76:20 80:9       11:9                   101:2,4,10,13
       45:10,15 46:10        shaun 15:11,13         speak 15:1 27:15       stated 56:20
       48:16 49:21 50:9        16:25 19:23 33:12    specht 1:15 3:2        statements 71:15
       50:14 53:14 54:17       41:2,21 91:5           4:13,20,22 27:1,17     71:16
       59:5 62:2 63:11       shaun's 18:15            45:21 46:19 51:16    states 1:1 10:13
       65:12 66:2 68:11      sheet 98:10              52:1,10 55:2 64:23     12:4 24:4 82:16
       68:14,17 69:3,12      shepard 2:8              73:6 74:14 87:22     stenographic 100:9
       70:8 71:1 89:9 93:6   shepardfirm.com          94:8 98:18 100:7     stenographically
       96:1                    2:11                   101:5                  100:6
     separate 34:18          short 45:2 87:13       specific 7:7 11:19     step 14:7
     separately 93:8         show 18:17               18:6 38:11 68:5      steps 47:3
     serve 94:20             showing 80:24          speed 86:3             stipulated 4:2
     served 16:7             shows 46:6             spell 4:18             stop 8:10 41:9
     service 7:21 10:5       signature 20:11        spelling 15:16         street 2:15
       10:23,23 11:13,15     signed 38:3,4 91:17    spellings 15:17        strictly 26:23
       17:5 24:18 29:1       signing 4:3            spent 97:15            strike 33:10 35:5
       30:15 35:10 36:3,4    silver 1:20 101:7      split 71:21 72:4,6       39:18 42:22 84:2
       36:7,9 37:2,12,14     similar 5:16 21:20       73:13                  98:22 99:6
       37:17 38:3 39:3,14      44:12 76:2           splitting 72:7         stuff 52:6
       39:16,19 40:4         similarly 1:7          spoke 27:13 37:20      subject 14:10 16:17
       42:25 43:4 44:7,9     single 35:14 86:18       42:7 63:3              20:5 58:8 65:6 73:6
       44:20 48:5,14,25      sir 51:17              spoken 15:4,21,24        94:8
       49:18,21 50:18,20     sit 46:19 96:15          44:20                subpoena 16:6,10
       51:1,4 54:18,21       situated 1:7           spread 98:10             16:13,16,19 17:19
       58:13 62:4,5,6,16     skohlmyer 2:11         spreadsheet 29:7         18:3,25 19:2 20:4
       62:17 63:1 65:17      smaller 64:13          springs 1:20 101:7       20:16 51:14,20,21
       66:3,16,17 73:20      smith 2:8              staff 9:25 72:13       subsequent 73:25
       74:11 75:12 76:7

                                       Veritext Legal Solutions
     800-726-7007                                                                  305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 117 of 121 PageID 558


    [subset - uh]                                                                    Page 117

     subset 96:7             30:24 31:4,9 32:25      97:3,4,5             transmission 13:6
     success 41:6            34:4 35:6,14,23      thinking 31:25            13:23 22:20 38:12
     successful 46:6         36:8 37:10,11 39:8   thinks 26:20              38:22 39:7 45:22
     successfully 46:3       39:12,16 40:3        third 36:5                46:6 57:3,25 58:3
       53:20 54:4            43:18 45:25 46:7     thought 59:1 61:17        58:14 61:1 68:21
     sued 8:24               46:11,16 55:18,20    thousand 36:24            79:8
     suggested 12:19         78:18,18,19 79:5        42:18                transmissions
     suite 1:21 2:3,9,15     79:17                three 7:3 24:21           60:12
       101:7               telephones 45:6,10        48:19 57:2 61:6      transmit 62:22
     summary 9:3             46:21                   74:17 97:3             99:2
     sunday 31:18          tell 14:7 16:15 22:4   time 1:19 5:3 7:22      transmitted 34:13
     suntrust 71:11          22:7 59:19 60:6         8:2 13:3,9,22 15:5     43:10 46:3 53:10
     supplemented            64:6 66:22 67:4         15:25 21:1 24:7,12     53:20 54:4 60:1
       49:17                 70:15,21 77:15          24:14 27:10 33:4       94:21
     suppose 74:6            81:9 88:2,6 92:13       35:9 42:20 57:25     transmitting 90:10
     sure 24:20,20 29:20     93:3 101:8              58:3 59:2,9 82:1       98:10
       31:7 34:7 39:21     terms 22:7 28:24          94:11 97:16          true 97:8 100:9
       40:18 41:4,13         47:8 94:1,19         times 31:1 93:24        truth 4:8,9,9 101:8
       43:12 65:24 74:22   tested 45:21           timing 80:16            trying 18:13 86:16
       77:24 78:23 83:14   testified 12:24        titled 61:6 87:16         86:17
     swear 4:7               22:20                   90:17                turn 55:1 83:1
     sworn 101:8           testimony 4:7 5:2      today 6:10 46:19          84:16 85:1,9 90:22
               t             6:12 15:21 45:4         57:13 73:3 94:11       92:11
                             54:16 59:12 62:10       94:19 96:24          two 7:15 9:9 25:3
     t 4:1,1,21,21
                             68:11 97:4           today's 14:8,23           44:21 53:17 57:1
     take 14:7 31:24
                           texas 10:12               15:2                   58:23 59:2 62:12
       45:1 58:14 76:17
                           text 7:19 32:9         told 21:24 22:2           70:22 71:22 73:13
       87:11
                           thank 4:11 32:6           33:23 35:19            79:23 80:15 95:23
     taken 1:17
                             41:17 51:18 86:13    tomorrow 71:23            97:5
     talk 24:6
                             87:8 94:10 99:10     tonight 65:10           type 11:13,15 17:4
     talked 94:16
                           thanks 65:14           top 17:11,13,17,18        21:12 24:18 29:11
     talking 18:7 72:6
                           themes 93:25              54:6                   39:20 50:10 51:8
       91:1 95:22 97:19
                           things 19:13 53:17     toronto 13:14             59:13 72:17 78:19
     target 47:4
                           think 15:16,18,20      total 49:13 55:13         101:17
     targeted 50:15
                             17:6 37:13 40:14        55:24 73:11 78:8     typical 94:24
       76:13 77:9
                             43:24 44:5,25        toyota 9:10             typically 80:23
     tasked 16:12
                             54:22,22 62:10,24    trade 31:22 41:12         88:25 89:4
     tcpa 8:18,24 26:20
                             63:5,12,12 65:20     train 9:25                        u
       26:22
                             66:12,12,13 70:2     training 9:20
     team 41:11                                                           u 4:1,21 15:18
                             76:23 83:14 89:13    transcript 99:12,14
     telephone 8:16,19                                                    uh 58:21 88:8
                             94:4,16 96:14,17        100:8,8
       29:16,19,25 30:21
                                     Veritext Legal Solutions
     800-726-7007                                                                 305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 118 of 121 PageID 559


    [ultimately - worked]                                                            Page 118

     ultimately 28:3        versa 70:7               35:1,2,5,6,12,13,19    91:21 94:1 95:21
       34:13 93:6           vice 70:7                40:8 43:7,9,16,19      95:24 96:8,14,23
     understand 6:4,9       video 5:9                46:6,10,14,25 47:4     98:7
       8:18 12:10 38:2      vin 90:4 92:5            47:11,17,20 48:2      we've 10:19 11:15
       49:3 53:18,22        virtual 2:2              48:16 49:4,7 52:17     12:1 44:20 58:18
       75:23 76:5 99:4      voice 7:20,25 8:24       53:13,24 54:17         80:18 83:17 95:22
     understanding            12:25 13:4,5,16,23     57:6 59:13,20          96:24
       12:3 16:9 37:23        21:22 22:20,24         60:17,21 61:21,25     website 47:12,17
       38:10,20 54:16         23:3,13,15,20          62:21 63:9 64:25       47:21 48:2 93:15
       68:11                  24:21 25:3,11,17       67:12 68:24 69:3       93:19
     understood 5:20          25:22,25 26:14         70:3,6 79:14,16       wednesday 41:7
       7:24 14:20 68:19       27:4,10 28:21          94:21,25 95:13         53:1
     unhappy 31:25            29:14,18 30:1,23       96:1 97:2 98:1,8,18   week 40:19,23
     unique 65:11,18          31:3 32:17,21          99:7                   42:16,24 65:13
     united 1:1 24:4          43:10,23 44:3        voicelogic's 18:16       66:2
     updated 48:25            45:14,22,24 46:7       60:11                 weekend 31:20
     ups 98:14                46:23 48:20,20,25    volume 51:24             41:6 59:11
     use 13:5 14:1 17:5       49:9,13,25 50:8,15   vs 1:9                  weeks 4:24 8:23
       20:11 34:1 71:6        52:23 53:7,10,14               w             went 9:11 18:13
       93:21,23               53:25 57:17 58:19                            william 4:20
                                                   w 4:20
     user 17:9,10             59:23,25 60:4,7                              williams 11:1,6
                                                   waive 99:11,12
               v              61:22 62:22 64:7                              12:19 15:9
                                                   waived 4:4
                              66:23 67:12,14                               wisconsin 10:12
     value 41:12 76:10                             want 11:23 14:17
                              68:4,16,21 70:15                             witness 2:12 4:10
       77:6 81:3                                     37:3 86:9,18 87:11
                              71:1 72:14 73:9,12                            12:22 16:4,24
     various 10:13,13                                94:5,17 99:11
                              73:17 79:8,17 81:4                            19:19 20:10 23:8
       68:21 69:7 70:14                            wanted 25:13,16,18
                              83:7,19 84:21 85:6                            38:2,25 44:18
       72:19                                         36:18 37:7,7 41:4
                              90:11 91:10 92:1                              45:19 47:15 51:23
     vehicle 29:13 31:20                             56:4 61:16 66:9
                              92:23 94:2 95:7,12                            54:13 60:14 68:3
       32:1 37:5 42:11                               83:14
                              95:13,20 96:2,10                              72:24 81:15 82:19
       48:13 50:25 51:6,8                          wants 65:9 71:21
                              96:17,19,25 97:9                              83:10 84:6 88:21
       84:13 87:5 88:9                             waste 35:8
                              98:2,9,19,20,24                               89:4,18,25 90:13
       90:6                                        watt 22:3,7 43:21
                              99:7                                          91:3 92:9 96:5,21
     vehicles 44:14 73:1                             46:17,20 52:16,25
                            voicelogic 13:10,11                             101:9
     vendor 12:4 19:23                               57:12 58:7 59:5
                              13:13,16,22,25                               word 18:9,11,12,21
       25:19,20 36:5                                 61:5 64:24 67:25
                              17:1 19:23 20:2,15                            94:17
       68:20 80:7 81:3                               69:17 71:20 73:6
                              20:22,24 21:11,24                            work 6:24 9:23
       89:6                                          74:14 76:20
                              22:2,8,21,23 23:2                             17:15 29:12 87:5
     verbal 43:19                                  watts 22:13 54:6
                              23:23,24 24:3                                 92:3
     verbally 43:18                                  55:8 63:14
                              25:20 29:24 30:4                             worked 9:10
     veritext 2:2                                  way 5:12 15:25
                              30:11,20 32:25
                                                     19:12 30:8 86:9
                                      Veritext Legal Solutions
     800-726-7007                                                                 305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 119 of 121 PageID 560


    [working - zip]                                                          Page 119

     working 9:7
     works 52:16
     written 37:20,24
       38:20,21 39:4
     wrote 33:5
               x
     x 101:17
               y
     yeah 24:12 30:3
       42:8 57:19 63:2,5
       66:12 70:13 87:19
       93:23
     year 9:6 22:9 24:11
       29:13 32:5 88:9
       90:4 92:4 93:24
     years 7:15 9:5,9
               z
     zero 31:21
     zip 36:13,15 80:24




                                   Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
             
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 120 of 121 PageID 561



                         )HGHUDO5XOHVRI&LYLO3URFHGXUH

                                         5XOH



             H 5HYLHZ%\WKH:LWQHVV&KDQJHV

              5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

            GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

            FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

            DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

            WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

             $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

             % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

            VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

            UHDVRQVIRUPDNLQJWKHP

              &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH

            7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

            E\5XOH I       ZKHWKHUDUHYLHZZDVUHTXHVWHG

            DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

            PDNHVGXULQJWKHGD\SHULRG




            ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

            $5(3529,'(')25,1)250$7,21$/385326(621/<

            7+($%29(58/(6$5(&855(17$62)$35,/

            3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

            2)&,9,/352&('85()258372'$7(,1)250$7,21
Case 6:19-cv-00196-GAP-DCI Document 50-3 Filed 09/30/19 Page 121 of 121 PageID 562

                      VERITEXT LEGAL SOLUTIONS
            COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

       Veritext Legal Solutions represents that the
       foregoing transcript is a true, correct and complete
       transcript of the colloquies, questions and answers
       as submitted by the court reporter. Veritext Legal
       Solutions further represents that the attached
       exhibits, if any, are true, correct and complete
       documents as submitted by the court reporter and/or
       attorneys in relation to this deposition and that
       the documents were processed in accordance with
       our litigation support and production standards.

       Veritext Legal Solutions is committed to maintaining
       the confidentiality of client and witness information,
       in accordance with the regulations promulgated under
       the Health Insurance Portability and Accountability
       Act (HIPAA), as amended with respect to protected
       health information and the Gramm-Leach-Bliley Act, as
       amended, with respect to Personally Identifiable
       Information (PII). Physical transcripts and exhibits
       are managed under strict facility and personnel access
       controls. Electronic files of documents are stored
       in encrypted form and are transmitted in an encrypted
       fashion to authenticated parties who are permitted to
       access the material. Our data is hosted in a Tier 4
       SSAE 16 certified facility.

       Veritext Legal Solutions complies with all federal and
       State regulations with respect to the provision of
       court reporting services, and maintains its neutrality
       and independence regardless of relationship or the
       financial outcome of any litigation. Veritext requires
       adherence to the foregoing professional and ethical
       standards from all of its subcontractors in their
       independent contractor agreements.

       Inquiries about Veritext Legal Solutions'
       confidentiality and security policies and practices
       should be directed to Veritext's Client Services
       Associates indicated on the cover of this document or
       at www.veritext.com.
